- provide by MZ Technologies FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedOctober 28, 2011 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Index Identification Capital Stock Breakdown 1 Individual FS Balance Sheet Assets 2 Balance Sheet Liabilities 3 Statement of Income 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2011 to 09/30/2011 7 Statement of Changes in Shareholders' Equity - from 01/01/2010 to 09/30/2010 8 Statement of Added Value 9 Consolidated FS Balance Sheet Assets 10 Balance Sheet Liabilities 11 Statement of Income 12 Statement of Comprehensive Income 13 Statement of Cash Flows 14 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2011 to 09/30/2011 15 Statement of Changes in Shareholders' Equity - from 01/01/2010 to 09/30/2010 16 Statement of Added Value 17 Management Report / Comments on the Performance 18 Explanatory Notes 48 Other Relevant Information to the Company 121 Declarations and Opinion Report of Special Review 122 Opinion from Fiscal Council 124 Opinion from Executive Board on the Quartely Information 125 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Identification / Capital Stock Breakdown Number of shares Current Quarter (Units) 09/30/2011 Paid-in Capital Common 872,473,246 Preferred 0 Total 872,473,246 Treasury shares Common 3,139,512 Preferred 0 Total 3,139,512 1 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Balance Sheet Assets (in thousands of Brazilian Reais) Current Quarter Previous Year Account Code Account Description 09/30/2011 12/31/2010 1 Total Assets 21,374,411 18,892,303 1.01 Current Assets 4,929,179 4,093,850 1.01.01 Cash and Cash Equivalents 94,006 211,159 1.01.02 Marketable Securities 857,384 622,130 1.01.02.01 Financial Investments Evaluated at Fair Value 857,384 622,103 1.01.02.01.01 Held for Trading 856,036 620,424 1.01.02.01.02 Available for Sale 1,348 1,679 1.01.02.02 Marketable Securities Evaluated at Amortized Cost - 27 1.01.03 Trade Accounts Receivable and Other Receivables 1,253,675 1,116,458 1.01.03.01 Trade Accounts Receivable 1,220,090 1,086,943 1.01.03.02 Notes Receivable 33,585 29,515 1.01.04 Inventories 1,170,316 879,841 1.01.05 Biological Assets 597,634 434,212 1.01.06 Recoverable Taxes 540,072 471,367 1.01.08 Other Current Assets 416,092 358,683 1.01.08.01 Non-current Assets Held for Sale 5,985 3,226 1.01.08.03 Other 410,107 355,457 1.01.08.03.01 Equity Interest Receivable 277,717 179,967 1.01.08.03.02 Other Financial Assets 4,605 87,447 1.01.08.03.03 Other 127,785 88,043 1.02 Non-current Assets 16,445,232 14,798,453 1.02.01 Non-current Assets 1,750,746 1,400,225 1.02.01.03 Trade Accounts Receivable and Other Receivables 81,955 100,086 1.02.01.03.01 Trade Accounts Receivable 3,476 6,950 1.02.01.03.02 Notes Receivable 78,479 93,136 1.02.01.05 Biological Assets 170,211 159,022 1.02.01.06 Deferred Taxes 786,750 556,837 1.02.01.08 Receivables from Related Parties 5,382 6,166 1.02.01.09 Other Non-current Assets 706,448 578,114 1.02.01.09.03 Judicial Deposits 105,852 93,025 1.02.01.09.04 Recoverable Taxes 465,315 464,424 1.02.01.09.05 Other 135,281 20,665 1.02.02 Investments 9,718,454 8,674,306 1.02.02.01 Investments 9,718,454 8,674,306 1.02.02.01.01 Equity in Affiliates 5,426 5,699 1.02.02.01.02 Interest on wholly-owned subsidiaries 9,712,094 8,667,673 1.02.02.01.04 Other 934 934 1.02.03 Property, Plant and Equipment, net 3,348,566 3,134,634 1.02.03.01 Property, Plant and Equipment in Operation 3,091,149 2,988,783 1.02.03.02 Property, Plant and Equipment Leased 29,587 8,286 1.02.03.03 Property, Plant and Equipment in Construction 227,830 137,565 1.02.04 Intangible 1,627,466 1,589,288 1.02.04.01 Intangible 1,627,466 1,589,288 1.02.04.01.02 Software 101,229 63,968 1.02.04.01.03 Goodwill 1,520,488 1,520,488 1.02.04.01.04 Other 5,749 4,832 2 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Quarter Previous Year Code Account Description 09/30/2011 12/31/2010 2 Total Liabilities 21,374,411 18,892,303 2.01 Current Liabilities 4,780,815 3,305,635 2.01.01 Social and Labor Obligations 47,871 87,601 2.01.01.01 Social Obligations 5,812 45,599 2.01.01.02 Labor Obligations 42,059 42,002 2.01.02 Trade Accounts Payable 1,066,734 1,098,375 2.01.02.01 Domestic Suppliers 1,030,746 1,060,671 2.01.02.02 Foreign Suppliers 35,988 37,704 2.01.03 Tax Obligations 57,475 68,868 2.01.03.01 Federal Tax Obligations 12,692 29,761 2.01.03.02 State Tax Obligations 44,261 38,568 2.01.03.03 Municipal Tax Obligations 522 539 2.01.04 Short Term Debts 1,592,650 913,517 2.01.04.01 Short Term Debts 1,592,650 913,517 2.01.04.01.01 Local Currency 1,030,931 661,698 2.01.04.01.02 Foreign Currency 561,719 251,819 2.01.05 Other Obligations 1,732,077 971,880 2.01.05.01 Liabilities with Related Parties 1,205,475 560,700 2.01.05.01.04 Other Liabilities with Related Parties 1,205,475 560,700 2.01.05.02 Other 526,602 411,180 2.01.05.02.01 Dividends Payable and Interest on Shareholders' Equity 2,654 193,098 2.01.05.02.04 Other Financial Liabilities 334,382 80,488 2.01.05.02.05 Management and Employees Profit Sharing 117,835 80,349 2.01.05.02.07 Other Obligations 71,731 57,245 2.01.06 Provisions 284,008 165,394 2.01.06.01 Provisions for Tax, Civil and Labor Risks 64,757 43,853 2.01.06.01.01 Tax Provisions 13,389 8,094 2.01.06.01.02 Labor and Social Security Provisions 39,121 32,339 2.01.06.01.04 Provision for Civil Risk 12,247 3,420 2.01.06.02 Other Provisons 219,251 121,541 2.01.06.02.04 Provisions for Vacations & Christmas bonuses 219,251 121,541 2.02 Non-current Liabilities 2,419,391 1,957,701 2.02.01 Long-term Debt 1,144,133 1,314,878 2.02.01.01 Long-term Debt 1,144,133 1,314,878 2.02.01.01.01 Local Currency 728,921 702,960 2.02.01.01.02 Foreign Currency 415,212 611,918 2.02.02 Other Obligations 575,204 25,999 2.02.02.02 Other 575,204 25,999 2.02.02.02.05 Other Liabilities with Related Parties 556,320 0 2.02.02.02.06 Other Obligations 18,884 25,999 2.02.03 Deferred Taxes 293,324 303,105 2.02.04 Provisions 406,730 313,719 2.02.04.01 Provisions for Tax, Civil and Labor Risks 281,153 203,316 2.02.04.01.01 Tax Provisions 264,203 174,563 2.02.04.01.02 Labor and Social Security Provisions 0 5,802 2.02.04.01.04 Provision for Civil Risk 16,950 22,951 2.02.04.02 Other Provisons 125,577 110,403 2.02.04.02.04 Provisions for Employee Benefits 125,577 110,403 2.03 Shareholders' Equity 14,174,205 13,628,967 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 2,369 68,614 2.03.02.01 Costs of Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 16,920 6,586 2.03.02.05 Treasury Shares -67,917 -739 2.03.02.07 Gain on Disposal of Shares 2,823 0 2.03.02.08 Goodwill on Acquisition of Non-controlling Entities -12,224 0 2.03.04 Profit Reserves 1,064,688 1,064,688 2.03.04.01 Legal 111,215 111,215 2.03.04.02 Statutory 953,473 953,473 2.03.05 Accumulated Earning 954,056 0 2.03.08 Other Comprehensive Income -307,379 35,194 2.03.08.01 Derivative Financial Intrument -248,363 62,078 2.03.08.02 Financial Instrument (Available for Sale) -4,247 1,516 2.03.08.03 Equity on Other Comprehensive Income from subsidiaries 10,782 11,483 2.03.08.04 Actuarial Losses -65,551 -39,883 3 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Current Equal Quarter of Accumulated Previous Current Quarter Year Previous Year Year Account 07/01/2011 to 01/01/2011 to 07/01/2010 to 01/01/2010 to Code Account Description 09/30/2011 09/30/2011 09/30/2010 09/30/2010 3.01 Net Sales 3,192,543 9,219,175 2,796,817 7,945,476 3.02 Cost of Sales -2,541,214 -7,401,192 -2,236,784 -6,489,738 3.03 Gross Profit 651,329 1,817,983 560,033 1,455,738 3.04 Operating Income (Expenses) -95,263 -364,760 -315,466 -857,862 3.04.01 Sales -423,313 -1,129,550 -364,509 -1,008,720 3.04.02 General and Administrative -63,959 -176,632 -57,441 -159,539 3.04.04 Other Operating Income 6,320 26,242 728 7,966 3.04.05 Other Operating Expenses -161,481 -332,138 -44,811 -143,873 3.04.06 Equity Pick Up 547,170 1,247,318 150,567 446,304 3.05 Profit before Financial and Tax Results 556,066 1,453,223 244,567 597,876 3.06 Financial Results -291,420 -306,279 -3,033 -196,069 3.06.01 Financial Income 67,536 216,551 126,482 510,033 3.06.02 Financial Expenses -358,956 -522,830 -129,515 -706,102 3.07 Income before Taxes 264,646 1,146,944 241,534 401,807 3.08 Income and Social Contribution 100,368 99,456 -30,156 42,141 3.08.01 Current 0 0 0 2,728 3.08.02 Deferred 100,368 99,456 -30,156 39,413 3.09 Net Income 365,014 1,246,400 211,378 443,948 3.11 Net Income 365,014 1,246,400 211,378 443,948 3.99 Profit per Share - (Brazilian Reais/Share) 0 0 0 0 3.99.01 Earnings per Share - basic 3.99.01.01 ON 0.42 1.43 0.24 0.51 3.99.02 Earning per Share - diluted 3.99.02.01 ON 0.42 1.43 0.24 0.51 4 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Current Quarter Accumulated Current Equal Quarter of Accumulated Previous Account 07/01/2011 to Year Previous Year Year Code Account Description 09/30/2011 01/01/2011 to 09/30/2011 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 4.01 Net Income 365,014 1,246,400 211,378 443,948 4.02 Other Comprehensive Income -362,240 -342,573 51,465 65,446 4.02.01 Loss (Gain) in Foreign Currency Translation Adjustments -95 -701 -272 -5,212 Unrealized Gain (Loss) in Available for Sale Marketable Securities, Net 4.02.02 Income Tax -6,364 -5,763 1,107 1,737 4.02.03 Unrealized Gains (Loss) in Cash Flow Hedge -347,225 -310,441 60,510 80,083 4.02.04 Actuarial Losses, Net Income Tax -8,556 -25,668 -9,880 -11,162 4.03 Comprehensive Income 2,774 903,827 262,843 509,394 5 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Current Accumulated Previous Account Year Year Code Account Description 01/01/2011 to 09/30/2011 01/01/2010 a 09/30/2010 6.01 Net Cash Provided by Operating Activities 605,753 2,037,612 6.01.01 Cash from Operations 576,978 331,740 6.01.01.01 Net Income for the Year 1,246,400 443,947 6.01.01.03 Depreciation and Amortization 286,837 261,795 6.01.01.04 Gain on PP&E Disposals 7,218 25,610 6.01.01.05 Deferred Income Tax -99,453 -31,696 6.01.01.06 Provision/Reversal for Tax, Civil and Labor Risks 163,959 73,305 6.01.01.07 Other Provisions 13,447 -33,147 6.01.01.08 Exchange Rate Variations and Interest 205,888 38,230 6.01.01.09 Equity Pick-Up -1,247,318 -446,304 Changes in Operating Assets and Liabilities 28,775 1,705,872 6.01.02.01 Trade Accounts Receivable -174,328 464,662 6.01.02.02 Inventories -289,643 180,673 6.01.02.03 Trade Accounts Payable -25,440 -54,598 6.01.02.04 Payable of Provisions for Tax, Civil and Labor Risks -50,082 -41,727 6.01.02.05 Payroll and Related Charges 924,894 -269,768 6.01.02.06 Investment in Trading Securities -2,606,709 -2,153,649 6.01.02.07 Redemption of Trading Securities 2,442,062 3,765,702 6.01.02.10 Other Financial Assets and Liabilities -75,733 -45,812 6.01.02.11 Interest Paid -121,847 -143,615 6.01.02.12 Interest on Shareholders' Equity Received 5,601 4,004 6.02 Net Cash Provided by Investing Activities -560,106 -1,259,162 6.02.02 Redemptions of Financial Investments 27 0 6.02.03 Additions to Property, Plant and Equipment -368,797 -302,675 6.02.04 Proceeds from Disposals of Property, Plant and Equipment 1,919 7,020 6.02.05 Cash of Merged Company 0 1,960 6.02.06 Additions to Intangible -42,380 -37,542 6.02.07 Additions to Biological Assets -150,875 -122,955 6.02.08 Other Investments, net 0 -804,970 6.03 Net Cash Provided by Financing Activities -165,105 -765,604 6.03.01 Proceeds from Debt Issuance 1,184,570 521,893 6.03.02 Repayment of Debt -776,075 -1,133,012 6.03.03 Interest on Shareholders' Equity Paid -501,644 -153,200 6.03.04 Cost of Shares Issuance 0 -1,285 6.03.06 Treasury Shares Acquisition -71,956 0 6.04 Effect on Exchange Rate Variation on Cash and Cash Equivalents 2,305 -5,635 6.05 Net (Decrease) Increase in Cash -117,153 7,211 6.05.01 At the Beginning of the Year 211,159 223,434 6.05.02 At the End of the Year 94,006 230,645 6 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2011 to 09/30/2011 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Account and Treasury Retained earning Comprehensive Shareholders' Code Account Description Capital Stock Shares Profit Reserves (losses) Income Equity 5.01 Opening Balance 12,460,471 68,614 1,064,688 0 35,194 13,628,967 5.03 Opening Balance Adjustment 12,460,471 68,614 1,064,688 0 35,194 13,628,967 5.04 Share-based Payments 0 -66,245 0 -292,344 0 -358,589 5.04.03 Options Granted 0 10,334 0 0 0 10,334 5.04.04 Treasury Shares Acquired 0 -71,957 0 0 0 -71,957 5.04.05 Treasury Shares Sold 0 4,779 0 0 0 4,779 5.04.07 Interest on Shareholders' Equity 0 0 0 -292,344 0 -292,344 5.04.08 Gain on Disposal of Shares 0 2,823 0 0 0 2,823 5.04.09 Goodwill in the acquisition of non-controlling entities 0 -12,224 0 0 0 -12,224 5.05 Total Comprehensive Income 0 0 0 1,246,400 -342,573 903,827 5.05.01 Net Income for the Year 0 0 0 1,246,400 0 1,246,400 5.05.02 Other Comprehensive Income 0 0 0 0 -342,573 -342,573 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 -450,680 -450,680 5.05.02.02 Tax Adjustments on Financial Instruments 0 0 0 0 140,239 140,239 5.05.02.03 Equity Pick Up on OCI from subsidiaries 0 0 0 0 -701 -701 5.05.02.06 Unrealized Gain (Loss) on Investment in Available for Sale 0 0 0 0 -5,763 -5,763 5.05.02.07 Actuarial Loss 0 0 0 0 -25,668 -25,668 5.07 Closing Balance 12,460,471 2,369 1,064,688 954,056 -307,379 14,174,205 7 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2010 to 09/30/2010 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Account and Treasury Retained earning Comprehensive Shareholders' Code Account Description Capital Stock Shares Profit Reserves (losses) Income Equity 5.01 Opening Balance 12,461,756 35,180 727,688 -186,131 -47,555 12,990,938 5.03 Opening Balance Adjustment 12,461,756 35,180 727,688 -186,131 -47,555 12,990,938 5.04 Share-based Payments -1,285 31,614 0 -53,200 0 -22,871 5.04.02 Cost of Shares Issuance -1,285 0 0 0 0 -1,285 5.04.03 Options Granted 0 4,766 0 0 0 4,766 5.04.05 Treasury Shares Sold 0 26,848 0 0 0 26,848 5.04.07 Interest on Shareholders' Equity 0 0 0 -53,200 0 -53,200 5.05 Total Comprehensive Income 0 0 0 425,473 65,446 490,919 5.05.01 Net Income for the Year 0 0 0 443,948 0 443,948 5.05.02 Other Comprehensive Income 0 0 0 -18,475 65,446 46,971 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 121,337 121,337 5.05.02.02 Tax Adjustments on Financial Instruments 0 0 0 0 -41,255 -41,255 5.05.02.03 Equity Pick Up on OCI from subsidiaries 0 0 0 0 -5,211 -5,211 5.05.02.06 Unrealized Gain (Loss) on Investment in Available for Sale 0 0 0 0 1,737 1,737 5.05.02.07 Actuarial Loss 0 0 0 -18,475 -11,162 -29,637 5.07 Closing Balance 12,460,471 66,794 727,688 186,142 17,891 13,458,986 8 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Current Accumulated Previous Account Year Year Code Account Description 01/01/2011 to 09/30/2011 01/01/2010 to 09/30/2010 7.01 Revenues 10,305,493 9,007,764 7.01.01 Sales of Goods, Products and Services 10,210,220 8,819,138 7.01.02 Other Income -201,923 -89,485 7.01.03 Revenue Related to Construction of own Assets 322,305 286,524 7.01.04 Allowance for Doubtful Accounts Reversal (Provisions) -25,109 -8,413 7.02 Raw material Acquired from Third Parties -7,152,045 -6,336,438 7.02.01 Costs of products and Goods Sold -6,006,160 -4,989,236 7.02.02 Materials, Energy, Services of Third Parties and Other -1,146,717 -1,373,078 7.02.03 Losses of Assets Values 832 25,876 7.03 Gross Value Added 3,153,448 2,671,326 7.04 Retentions -286,465 -261,795 7.04.01 Depreciation and Amortization -286,465 -261,795 7.05 Net Value Added 2,866,983 2,409,531 7.06 Received from Third Parties 1,464,205 956,694 7.06.01 Equity Pickup 1,247,318 446,304 7.06.02 Financial Income 216,551 510,033 7.06.03 Other 336 357 7.07 Added Value to be Distributed 4,331,188 3,366,225 7.08 Distribution of Value Added 4,331,188 3,366,225 7.08.01 Payroll 1,344,046 1,121,736 7.08.01.01 Salaries 1,115,430 943,420 7.08.01.02 Benefits 160,518 113,201 Government Severance Indemnity Fund for Employees 7.08.01.03 Guarantee Fund for Length of Service - FGTS 68,098 65,115 7.08.02 Taxes and Contribution 1,146,504 1,036,773 7.08.02.01 Federal 598,194 535,468 7.08.02.02 State 538,617 496,187 7.08.02.03 Municipal 9,693 5,118 7.08.03 Capital Remuneration from Third Parties 594,238 763,768 7.08.03.01 Interests 526,620 710,426 7.08.03.02 Rents 67,618 53,342 7.08.04 Interest on Own Capital 1,246,400 443,948 7.08.04.01 Interest on Capital 292,344 53,200 7.08.04.03 Retained Earnings 954,056 390,748 9 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Quarter Previous Year Code Account Description 09/30/2011 12/31/2010 1 Total Assets 29,478,583 27,751,547 1.01 Current Assets 11,092,298 10,020,699 1.01.01 Cash and Cash Equivalents 1,848,692 2,310,643 1.01.02 Marketable Securities 1,592,089 1,032,375 1.01.02.01 Financial Investments Evaluated at Fair Value 1,509,621 1,013,768 1.01.02.01.01 Held for Trading 1,287,391 623,512 1.01.02.01.02 Available for sale 222,230 390,256 1.01.02.02 Marketable Securities Evaluated at Amortized Cost 82,468 18,607 1.01.03 Trade Accounts Receivable and Other Receivables 2,522,758 2,606,696 1.01.03.01 Trade Accounts Receivable 2,449,845 2,565,029 1.01.03.02 Notes Receivable 72,913 41,667 1.01.04 Inventories 2,872,001 2,135,809 1.01.05 Biological Assets 1,124,923 900,681 1.01.06 Recoverable Taxes 814,015 695,892 1.01.08 Other Current Assets 317,820 338,603 1.01.08.01 Non-current Assets Held for Sale 19,012 62,245 1.01.08.03 Other 298,808 276,358 1.01.08.03.01 Other Financial Assets 6,527 98,596 1.01.08.03.02 Other 292,281 177,762 1.02 Non-current Assets 18,386,285 17,730,848 1.02.01 Non-current Assets 4,803,251 4,399,259 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 169,955 209,084 1.02.01.03 Trade Accounts Receivable and Other Receivables 155,682 100,086 1.02.01.03.01 Trade Accounts Receivable 3,476 6,950 1.02.01.03.02 Notes Receivable 152,206 93,136 1.02.01.05 Biological Assets 372,641 377,684 1.02.01.06 Deferred Taxes 2,779,466 2,487,612 1.02.01.09 Other Non-current Assets 1,325,507 1,224,793 1.02.01.09.03 Judicial Deposits 211,651 234,085 1.02.01.09.04 Recoverable Taxes 806,461 767,407 1.02.01.09.05 Other 307,395 223,301 1.02.02 Investments 16,023 17,494 1.02.02.01 Investments 16,023 17,494 1.02.02.01.01 Equity in Affiliates 15,129 16,467 1.02.02.01.04 Other 894 1,027 1.02.03 Property, Plant and Equipment, net 9,326,153 9,066,831 1.02.03.01 Property, Plant and Equipment in Operation 8,896,980 8,809,416 1.02.03.02 Property, Plant and Equipment Leased 39,885 8,286 1.02.03.03 Property, Plant and Equipment in Construction 389,288 249,129 1.02.04 Intangible 4,240,858 4,247,264 1.02.04.01 Intangible 4,240,858 4,247,264 1.02.04.01.02 Software 127,959 100,339 1.02.04.01.03 Brands 1,256,000 1,256,000 1.02.04.01.04 Other 22,221 57,951 1.02.04.01.05 Goodwill 2,834,678 2,832,974 10 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Quarter Previous Year Code Account Description 09/30/2011 12/31/2010 2 Total Liabilities 29,478,583 27,751,547 2.01 Current Liabilities 7,025,243 5,686,384 2.01.01 Social and Labor Obligations 100,415 133,014 2.01.01.01 Social Obligations 15,555 47,220 2.01.01.02 Labor Obligations 84,860 85,794 2.01.02 Trade Accounts Payable 2,246,660 2,059,196 2.01.02.01 Domestic Suppliers 2,015,108 1,953,379 2.01.02.02 Foreign Suppliers 231,552 105,817 2.01.03 Tax Obligations 155,843 210,832 2.01.03.01 Federal Tax Obligations 68,861 112,247 2.01.03.01.01 Income Tax and Social Contribution Expense Payable 5,287 0 2.01.03.01.02 Other Federal 63,574 112,247 2.01.03.02 State Tax Obligations 86,460 98,046 2.01.03.03 Municipal Tax Obligations 522 539 2.01.04 Short Term Debts 3,106,177 2,227,713 2.01.04.01 Short Term Debts 3,106,177 2,227,713 2.01.04.01.01 Local Currency 1,990,429 1,536,419 2.01.04.01.02 Foreign Currency 1,115,748 691,294 2.01.05 Other Obligations 828,953 736,147 2.01.05.02 Other 828,953 736,147 2.01.05.02.01 Dividends Payable and Interest on Shareholders' Equity 2,734 193,098 2.01.05.02.04 Other Financial Liabilities 373,119 82,164 2.01.05.02.05 Management and Employees Profit Sharing 156,193 111,345 2.01.05.02.07 Other Obligations 296,907 349,540 2.01.06 Provisions 587,195 319,482 2.01.06.01 Provisions for Tax, Civil and Labor Risks 131,191 65,138 2.01.06.01.01 Tax Provisions 17,837 9,928 2.01.06.01.02 Labor and Social Security Provisions 102,576 48,362 2.01.06.01.04 Provision for Civil Risk 10,778 6,848 2.01.06.02 Other Provisons 456,004 254,344 2.01.06.02.04 Provisions for Vacations & Christmas bonuses 456,004 254,344 2.02 Non-current Liabilities 8,280,508 8,428,645 2.02.01 Long-term Debt 5,002,240 4,975,226 2.02.01.01 Long-term Debt 5,002,240 4,975,226 2.02.01.01.01 Local Currency 1,511,806 1,679,654 2.02.01.01.02 Foreign Currency 3,490,434 3,295,572 2.02.02 Other Obligations 268,214 489,504 2.02.02.02 Other 268,214 489,504 2.02.02.02.06 Other Obligations 268,214 489,504 2.02.03 Deferred Taxes 1,724,382 1,635,677 2.02.04 Provisions 1,285,672 1,328,238 2.02.04.01 Provisions for Tax, Civil and Labor Risks 974,895 1,053,740 2.02.04.01.01 Tax Provisions 361,314 271,526 2.02.04.01.02 Labor and Social Security Provisions 0 61,790 2.02.04.01.04 Provision for Civil Risk 38,460 90,166 2.02.04.01.05 Contingent liabilities 575,121 630,258 2.02.04.02 Other Provisons 310,777 274,498 2.02.04.02.04 Provisions for Employee Benefits 310,777 274,498 2.03 Shareholders' Equity 14,172,832 13,636,518 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 2,369 68,614 2.03.02.01 Costs of Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 16,920 6,586 2.03.02.05 Treasury Shares -67,917 -739 2.03.02.07 Gain on Disposal of Shares 2,823 0 2.03.02.08 Goodwill on Acquisition of Non-controlling Entities -12,224 0 2.03.04 Profit Reserves 1,064,688 1,064,688 2.03.04.01 Legal 111,215 111,215 2.03.04.02 Statutory 953,473 953,473 2.03.05 Accumulated Earning 954,056 0 2.03.08 Other Comprehensive Income -307,379 35,194 2.03.08.01 Derivative financial intrument -248,363 62,078 2.03.08.02 Financial instrument (Available for sale) -4,247 1,516 2.03.08.03 Equity on Other Comprehensive Income from subsidiaries 10,782 11,483 2.03.08.04 Actuarial losses -65,551 -39,883 2.03.09 Non-controlling interest -1,373 7,551 11 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 07/01/2011 to 09/30/2011 Accumulated Current Year 01/01/2011 to 09/30/2011 Equal Quarter of Previous Year 07/01/2010 to 09/30/2010 Accumulated Previous Year 01/01/2010 to 09/30/2010 3.01 Net Sales 6,292,366 18,607,208 5,702,069 16,281,023 3.02 Cost of Sales -4,686,528 -13,894,972 -4,286,847 -12,390,829 3.03 Gross Profit 1,605,838 4,712,236 1,415,222 3,890,194 3.04 Operating Income (expenses) -1,150,871 -3,219,364 -1,053,025 -2,965,502 3.04.01 Sales -971,047 -2,715,325 -901,336 -2,550,727 3.04.02 General and Administrative -120,208 -306,338 -88,357 -246,404 3.04.04 Other Operating Income 141,085 305,019 40,518 96,870 3.04.05 Other Operating Expenses -203,773 -507,317 -105,972 -268,199 3.04.06 Equity Pick Up 3,072 4,597 2,122 2,958 3.05 Profit before Financial and Tax Results 454,967 1,492,872 362,197 924,692 3.06 Financial Results -186,554 -294,013 -30,377 -330,625 3.06.01 Financial Income 245,628 576,054 108,236 770,282 3.06.02 Financial Expenses -432,182 -870,067 -138,613 -1,100,907 3.07 Income before Taxes 268,413 1,198,859 331,820 594,067 3.08 Income and Social Contribution 87,734 43,419 -117,923 -148,778 3.08.01 Current 1,656 -10,218 -58,823 -87,306 3.08.02 Deferred 86,078 53,637 -59,100 -61,472 3.09 Net Income 356,147 1,242,278 213,897 445,289 3.11 Net Income 356,147 1,242,278 213,897 445,289 3.11.01 BRF Shareholders 365,014 1,246,400 211,378 443,948 3.11.02 Non-controlling Shareholders -8,867 -4,122 2,519 1,341 3.99.01 Earnings per Share - basic 3.99.01.01 ON 0.42 1.43 0.24 0.51 3.99.02 Earning per Share - diluted 3.99.02.01 ON 0.42 1.43 0.24 0.51 12 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Current Quarter 07/01/2011 to 09/30/2011 Accumulated Current Year 01/01/2011 to 09/30/2011 Equal Quarter of Previous Year 07/01/2010 to 09/30/2010 Accumulated Previous Year 01/01/2010 to 09/30/2010 4.01 Net Income 356,147 1,242,278 213,897 445,289 4.02 Other Comprehensive Income -362,240 -342,573 51,465 65,446 4.02.01 Loss (Gain) in Foreign Currency Translation Adjustments -95 -701 -272 -5,212 Unrealized Gain (Loss) in Available for Sale Marketable Securities, Net 4.02.02 Income Tax -6,364 -5,763 1,107 1,737 4.02.03 Unrealized Gains (Loss) in Cash Flow Hedge -347,225 -310,441 60,510 80,083 4.02.04 Actuarial Losses, Net Income Tax -8,556 -25,668 -9,880 -11,162 4.03 Comprehensive Income -6,093 899,705 265,362 510,735 4.03.01 BRF Shareholders 2,774 903,827 262,843 509,394 4.03.02 Non-controlling Shareholders -8,867 -4,122 2,519 1,341 13 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Cash Flows (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01/01/2011 to 09/30/2011 Accumulated Previous Year 01/01/10 to 09/30/10 6.01 Net Cash Provided by Operating Activities 554,320 2,673,065 6.01.01 Cash from Operations 2,579,933 1,398,870 Net Income forthe Year 1,246,400 443,947 6.01.01.02 Non-controlling Shareholders -4,122 1,341 6.01.01.03 Depreciation and Amortization 661,969 622,323 6.01.01.04 Gain on PP&E Disposals 34,873 82,795 6.01.01.05 Deferred Income Tax -49,797 54,036 6.01.01.06 Provision/Reversal for Tax, Civil and Labor Risks 182,899 68,941 6.01.01.07 Other Provisions 8,943 -40,410 6.01.01.08 Exchange Rate Variations and Interest 503,365 168,855 6.01.01.09 Equity Pick-Up -4,597 -2,958 6.01.02 Changes in Operating Assets and Liabilities -2,025,613 1,274,195 6.01.02.01 Trade Accounts Receivable 130,003 -82,368 6.01.02.02 Inventories -739,910 154,655 6.01.02.03 Trade Accounts Payable 180,693 10,517 6.01.02.04 Payable of Provisions for Tax, Civil and Labor Risks -180,485 -41,893 6.01.02.05 Payroll and Related Charges -656,394 -73,595 6.01.02.06 Investment in Trading Securities -2,766,840 -2,190,780 6.01.02.07 Redemption of Trading Securities 2,607,342 3,905,047 6.01.02.08 Investment in Available for Sale -1,703,487 -555,580 6.01.02.09 Redemptions of Available for Sale 1,497,240 643,313 6.01.02.10 Other Financial Assets and Liabilities -29,445 -47,926 6.01.02.11 Interest Paid -369,931 -451,199 6.01.02.12 Interest on Shareholders' Equity Received 5,601 4,004 6.02 Net Cash Provided by Investing Activities -1,023,201 -757,780 6.02.02 Redemptions in Marketable Securities 6,147 6,500 6.02.03 Additions to Property, Plant and Equipment -598,136 -461,040 6.02.04 Proceeds from Disposals of Property, Plant and Equipment 1,872 7,298 6.02.06 Additions to Intangible -47,026 -42,083 6.02.07 Additions to Biological Assets -381,372 -268,455 6.02.08 Other Investiments, net -4,686 0 6.03 Net Cash Provided by Financing Activities -135,939 -1,532,634 6.03.01 Proceeds from Debt Issuance 2,273,272 2,666,500 6.03.02 Repayment of Debt -1,823,387 -4,037,674 6.03.03 Interest on Shareholders' Equity Paid -501,644 -153,200 6.03.04 Cost of Shares Issuance 0 -1,285 6.03.05 Advance for Future Capital Increase 0 -6,975 6.03.06 Treasury Shares Acquisition -71,956 0 6.03.07 Goodwill in the acquisition of non-controlling entities -12,224 0 6.04 Effect on Exchange Rate Variation on Cash and Cash Equivalents 142,869 -93,696 6.05 Net (Decrease) Increase in Cash -461,951 288,955 6.05.01 At the Beginning of the Year 2,310,643 1,898,240 6.05.02 At the End of the Year 1,848,692 2,187,195 14 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2011 to 09/30/2011 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earning (losses) Other Comprehensive Income Shareholders' Equity Participation of Non-controlling shareholders Total Shareholders' Equity 5.01 Opening Balance 12,460,471 68,614 1,064,688 0 35,194 13,628,967 7,551 13,636,518 5.03 Opening Balance Adjustment 12,460,471 68,614 1,064,688 0 35,194 13,628,967 7,551 13,636,518 5.04 Share-based Payments 0 -66,245 0 -292,344 0 -358,589 0 -358,589 5.04.03 Options Granted 0 10,334 0 0 0 10,334 0 10,334 5.04.04 Treasury Shares Acquired 0 -71,957 0 0 0 -71,957 0 -71,957 5.04.05 Treasury Shares Sold 0 4,779 0 0 0 4,779 0 4,779 5.04.07 Interest on Shareholders' Equity 0 0 0 -292,344 0 -292,344 0 -292,344 5.04.08 Gain on Disposal of Shares 0 2,823 0 0 0 2,823 0 2,823 5.04.09 Goodwill in the acquisition of non-controlling entities 0 -12,224 0 0 0 -12,224 0 -12,224 5.05 Total Comprehensive Income 0 0 0 1,246,400 -342,573 903,827 -8,924 894,903 5.05.01 Net Income for the Year 0 0 0 1,246,400 0 1,246,400 -8,808 1,237,592 5.05.02 Other Comprehensive Income 0 0 0 0 -342,573 -342,573 -116 -342,689 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 -450,680 -450,680 0 -450,680 5.05.02.02 Tax Adjustments on Financial Instruments 0 0 0 0 140,239 140,239 0 140,239 5.05.02.03 Equity Pick Up on OCI from subsidiaries 0 0 0 0 -701 -701 -116 -817 5.05.02.06 Unrealized Gain (Loss) on Investment in Available for Sale 0 0 0 0 -5,763 -5,763 0 -5,763 5.05.02.07 Actuarial Loss 0 0 0 0 -25,668 -25,668 0 -25,668 5.07 Closing Balance 12,460,471 2,369 1,064,688 954,056 -307,379 14,174,205 -1,373 14,172,832 15 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2010 to 09/30/2010 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained earning (losses) Other Comprehensive Income Shareholders' Equity Participation of Non-controlling shareholders Total Shareholders' Equity 5.01 Opening Balance 12,461,756 35,180 727,688 -186,131 -47,555 12,990,938 4,721 12,995,659 5.03 Opening Balance Adjustment 12,461,756 35,180 727,688 -186,131 -47,555 12,990,938 4,721 12,995,659 5.04 Share-based Payments -1,285 31,614 0 -53,200 0 -22,871 0 -22,871 5.04.02 Cost of Shares Issuance -1,285 0 0 0 0 -1,285 0 -1,285 5.04.03 Options Granted 0 4,766 0 0 0 4,766 0 4,766 5.04.05 Treasury Shares Sold 0 26,848 0 0 0 26,848 0 26,848 5.04.07 Interest on Shareholders' Equity 0 0 0 -53,200 0 -53,200 0 -53,200 5.05 Total Comprehensive Income 0 0 0 425,473 65,446 490,919 3,430 494,349 5.05.01 Net Income for the Year 0 0 0 443,948 0 443,948 1,341 445,289 5.05.02 Other Comprehensive Income 0 0 0 -18,475 65,446 46,971 2,089 49,060 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 121,337 121,337 0 121,337 5.05.02.02 Tax Adjustments on Financial Instruments 0 0 0 0 -41,255 -41,255 0 -41,255 5.05.02.03 Equity Pick Up on OCI from subsidiaries 0 0 0 0 -5,211 -5,211 2,089 -3,122 5.05.02.06 Unrealized Gain (Loss) on Investment in Available for Sale 0 0 0 0 1,737 1,737 0 1,737 5.05.02.07 Actuarial Loss 0 0 0 -18,475 -11,162 -29,637 0 -29,637 5.07 Closing Balance 12,460,471 66,794 727,688 186,142 17,891 13,458,986 8,151 13,467,137 16 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Current Accumulated Previous Account Year Year Code Account Description 01/01/2011 to 09/30/2011 01/01/2010 to 09/30/2010 7.01 Revenues 21,148,305 18,491,580 7.01.01 Sales of Goods, Products and Services 20,761,109 18,238,713 7.01.02 Other Income -26,046 -141,203 7.01.03 Revenue Related to Construction of own Assets 447,578 403,893 7.01.04 Allowance for Doubtful Accounts Reversal (Provisions) -34,336 -9,823 7.02 Raw material Acquired from Third Parties -13,449,219 -12,170,005 7.02.01 Costs of products and Goods Sold -10,629,431 -9,102,940 7.02.02 Materials, Energy, Services of Third Parties and Other -2,803,573 -3,104,412 7.02.03 Losses of Assets Values -16,215 37,347 7.03 Gross Value Added 7,699,086 6,321,575 7.04 Retentions -661,969 -622,323 7.04.01 Depreciation and Amortization -661,969 -622,323 7.05 Net Value Added 7,037,117 5,699,252 7.06 Received from Third Parties 580,991 773,601 7.06.01 Equity on Pickup 4,597 2,958 7.06.02 Financial Income 576,054 770,282 7.06.03 Other 340 361 7.07 Added Value to be Distributed 7,618,108 6,472,853 7.08 Distribution of Value Added 7,618,108 6,472,853 7.08.01 Payroll 2,700,940 2,271,431 7.08.01.01 Salaries 2,264,153 1,844,214 7.08.01.02 Benefits 309,346 303,860 Government Severance Indemnity Fund for Employees 7.08.01.03 Guarantee Fund for Length of Service - FGTS 127,441 123,357 7.08.02 Taxes and Contribution 2,586,724 2,528,947 7.08.02.01 Federal 1,581,363 1,579,060 7.08.02.02 State 995,290 944,310 7.08.02.03 Municipal 10,071 5,577 7.08.03 Capital Remuneration from Third Parties 1,088,166 1,227,186 7.08.03.01 Interests 873,857 1,115,013 7.08.03.02 Rents 214,309 112,173 7.08.04 Interest on Own Capital 1,242,278 445,289 7.08.04.01 Interest on Capital 292,344 53,200 7.08.04.03 Retained Earnings 954,056 390,748 7.08.04.04 Non-controlling interest -4,122 1,341 17 3 rd Quarter 2011 Dear Shareholders BRF – Brasil Foods S.A. (BM&FBOVESPA: BRFS3 and NYSE: BRFS) reported 3Q11 net sales of 6.3 billion, a 10.4% increase compared to 3Q10. Gross profit at R$ 1.6 billion representing an increase of 13.5% year-over-year. EBITDA was R$ 722.5 million and net income, R$ 365 million, representing margins of 11.5% and 5.8%, respectively. The satisfactory third quarter results were achieved driven by BRF’s operating performance, particularly in the meat business, and due to the capture of synergies. These results were attained in spite of the challenging foreign exchange rate scenario and the costs of the Company’s main raw materials. In the domestic market, performance was largely driven by processed products: net sales of industrialized and frozen products increased 18.5% during the quarter, translating into good operating margins. As for the export market, the good performance generated by markets such as the Far East, Europe, the Middle East and the Americas, supported to offset the trade embargo in the Russian market. Our outlook for 4Q11 is based on the growing improvement of demand for nondurables in Brazil – food products, which, added to the incremental demand generated from traditional year-end festive products, should boost sales and returns for the quarter. During the quarter, we announced the acquisition of two companies in Argentina – Avex and Dánica - in line with our internationalization plan and our goal of strengthening BRF’s brands in the Mercosur region as well as expanding our product portfolios, accessing the local market and enhancing our export platform. Investments in these acquisitions totaled US$ 150 million, including US$ 22 million of debt, and considering BRF’s 2/3 stake and the 1/3 stake of the local partners. The Mercosur project will give BRF the opportunity to consolidate its business as a player in Latin America through the strengthening of the brand, access to local customers, expansion in the distribution structure and a broader competitive base for exports. 18 In the quarter, we consolidated our systems integration into a single IT–SAP platform, which will allow us to capture cost and expense synergies in full. We revised our estimates of net synergies (before taxes and employee participation), coming from Sadia and BRF merger, after the approval from CADE. Revised estimates at about R$ 560 million for 2011. The company has the objective to realize net synergies of about R$ 1 billion per year in the period between 2012-2013 and will stabilize at these levels going forward. The expected benefits should be captured in production costs and operational expenses, which will depend on the success of the implementation of various projects. São Paulo October 2011. Nildemar Secches Chairman of the Board of Directors José Antonio do Prado Fay Chief Executive Officer 19 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance n Net sales totaled R$ 6.3 billion, a 10.4% increase, mainly driven by sales to the domestic market; n The businesses for meats, dairy products and other processed products recorded sales of 1.4 million tons, 3.8% lower, due to a drop of 6.3% in export volumes and largely a reflection of the Russian trade embargo. n Gross profit totaled R$ 1.6 billion, 13.5% higher. n EBITDA was R$ 722.5 million, 17% more than the third quarter of the prior year. EBITDA margin was 11.5%, reflecting the performance of the Company’s businesses and the capture of synergies, results achieved despite grain costs and the foreign exchange rate scenario which put pressure on margins during the quarter. n Net income was R$ 365.0 million, equivalent to a 5.8% net margin, and a 72.7% year-on-year improvement. n Financial trading volume in the BRF’s shares was an average of US$ 89.8 million/day in the quarter, 104.4% more than the volume reported for 3Q10. HIGHLIGHTS 3Q11 3Q10 % CH. YTD11 YTD10 % CH. Net Sales 6,292 5,702 10% 18,607 16,281 14% Domestic Market 3,824 3,364 14% 11,116 9,506 17% Exports 2,468 2,338 6% 7,491 6,775 11% Gross Profit 1,606 1,415 13% 4,712 3,890 21% Gross Margin 25.5% 24.8% 70 bps 25.3% 23.9% 140 bps EBIT 455 362 26% 1,493 925 61% Net Income 365 211 73% 1,246 444 181% Net Margin 5.8% 3.7% 210 bps 6.7% 2.7% 400 bps EBITDA 723 617 17% 2,325 1,676 39% EBITDA Margin 11.5% 10.8% 70 bps 12.5% 10.3% 220 bps Earnings per Share 0.42 0.24 73% 1.43 0.51 182% (1) Consolidated earnings per share (in R$), excluding treasury shares (The variations commented in this report are comparisons for the 3 rd quarter 2011 in relation to the 3 rd quarter 2010, or, for the accumulated period January to September 2011 in relation to the accumulated period January to September 2010 (9 months or accumulated). 20 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Global Economy – The IMF revised its growth forecasts for the world economy in 2011 downwards from 4.4% to 4.0%. The developed economies are still showing a below forecast performance. Despite the fact that the global economy is largely supported by emerging market countries, the latest GDP forecasts for the emerging markets were also slightly negative. Similarly, the IMF cut the expected GDP for the United States from 1.8% to 1.5% with the plan to reduce the government deficit, high unemployment rates and the decline in rates of industrial output, all impacting the country’s economy. With a scenario similar in terms of performance, Europe is also suffering from the crisis in the countries along the southern rim of the continent, principally Greece, Italy, Portugal and Spain. European rates of unemployment remain high (above 10%), while confidence in the industrial sector has declined. Meanwhile, in Japan, the major challenge of the government is to control its public debt, inflated due to the expenditures with reconstruction and development of the areas hit by the natural disasters of early 2011. Uncertainties surrounding the international economic scenario have also impacted growth in emerging market countries, albeit to a lesser degree, thanks to the fact that their economies are increasingly based on domestic consumption rather than exports. The challenge to the emerging economies is to control high rates of inflation in order to maintain domestic growth. Domestic Economy - The Brazilian economy reported growth of 0.8% in 2Q11 compared to 1Q11. IBGE (government statistics office) data shows that compared with 2Q10, Brazilian GDP grew by 3.1% due to the increase in personal consumption (5.5%), a consequence of effectively higher household incomes and the availability of credit to individuals. As a result, demand at the retail level from January to July 2011 (discounting the categories “Vehicles, Motorcycles, and Spare Parts” and “Building Material”) remained at 7.5% over the same period in 2010. At the same time, the accumulated annual inflation rate to the consumer (IPCA) stands at about 6.3% as of September, a level which is close to the ceiling of the official inflation rate band. In spite of continuing high inflation, the Brazilian Central Bank reduced interest rates (measured against the Selic rate) by 0.5% in August with the objective of locking in the current rhythm of economic growth as protection against the fluctuations and uncertainties of the global scenario. 21 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Brazilian Exports – During the quarter, volumes of chicken exports fell 2.5% compared with 2Q11 and close to 7.0% in relation to 3Q10. Weaker export business represents smaller sales volume to Venezuela, Russia and other lesser markets. Pork exports in 3Q11 were 17.0% less than 2Q11 and about 13.0% down compared to 3Q10, principally due to the Russian trade embargo on Brazilian pork. Total beef export volumes (in natura and specialty meat) reported a fall of 2.4% versus 2Q11 and a decline of approximately 20.0% year-over-year. In relation to variations in protein prices as a whole, all categories reported a significant increase in 3Q11 versus 3Q10 (chicken meat 43.0%, pork 9.4% and beef 29.0%). However, in relation to 2Q11, prices of chicken meat and pork fell (by 3.7% and 6.3%, respectively) and only beef posted an increase of around 3.0%. Investments 3Q11: R$252.6 million – 2% higher. Investments in CAPEX – Quarterly investments totaled R$ 252.6 million and were largely dedicated to projects involving productivity, improvements, increased capacity and automation of the production units in the South and Midwest regions. The Company’s quarterly outlay for poultry and hog breeder stock was R$ 168.1 million, a 96.2% increase. 22 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Copercampos – On April 29 2011, the Company signed a services agreement with Cooperativa Copercampos, including the contracting of future industrial capacity at the plant currently under construction in Campos Novos. On September 15, BRF exercised an option to purchase the industrial unit of Copercampos located in Campos Novos (SC). The unit has a hog slaughtering facility with a throughput capacity of 7 thousand hogs/day. BRF’s objective in this business is to optimize its industrial processes in pork production in order to obtain gains in efficiency and competitive advantages in this activity for serving the principal world markets. Investments of R$ 145 million have been made, part of these representing advances from BRF and part, funding from the BRDE/BNDES collateralized by BRF. Information Technology - The systems of BRF and Sadia were fully integrated in September 2011, permitting the simultaneous distribution of the products, the systemic consolidation of all information and the capture of identified synergies. Internationalization Project - BRF will continue to seek viable business alternatives around the world given the focus of its Long Term Internationalization Project on the establishment of an overseas footprint based on products with greater added value and distribution to its principal markets. With this concept in mind, the Company has announced the following investments in the quarter: Middle East – Investments of US$ 120 million will be made in the construction of a processed products plant with a capacity in the order of 80 thousand tons/year when fully operational. The project will be instrumental in consolidating the Company’s position of leadership in the region with improved brand penetration, distribution and sales as well as serving as a conduit to new markets. Exclusively local production of processed products will allow BRF to offer flexibility and products customized to regional demands. It will also permit the Company to expand the portfolio in the food service and retail channels, particularly in the case of products such as breaded items, hamburgers and pizzas and specialty meats and marinated processed foods. n Argentina – On October 3 2011, the Company announced the acquisition through its subsidiary in Argentina, of the corporate control of Empresa Avex S.A. and, through the intermediary of the latter, acquiring the Dánica Group. The Dánica Group has a comprehensive distribution network for dry and refrigerated products. This allows BRF to complement its own sales and distribution structure, besides the export of products to the Southern Cone and the development of products for Food Service. The company is a leader in the Argentine market for margarines (62%) and a vice leader in the production of sauces (20%). Based in Buenos Aires, Dánica operates under the following 23 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance leading brands: Dánica, Manterina, Vegetalina, Danifesta and Primor. In 2011, it reported sales of US$ 122.7 million, equivalent to 68.3 thousand tons. The company employs 689. Avex is a company located in Rio Cuarto, Córdoba, producing whole, chilled and frozen chicken as well as chicken cuts. In 2010, it sold US$ 66.8 million, 70% of this amount going to the domestic Argentinean market, and equivalent to 41.5 thousand tons. The company has a payroll of 494 employees. Avex is the sixth largest player in the local market for chicken meat with a 4% share. Investments in both acquisitions totaled approximately US$ 150 million, BRF taking a two-thirds stake and the local partners, the remaining third. The operation was funded from the Company’s own resources. Of the total purchase price, BRF assumed debt of US$ 22 million held in the name of the companies acquired. Sadia Chile – Sadia Chile acquired the minority stake of 40% held by the local partner, totaling R$ 16.9 million of investments, part of which relating to registered goodwill. Meat production reported an 8.5% increase over the same quarter 2010, meeting demand from both domestic and export markets. The dairy product business saw a decline of 9%, reflecting a decline in milk collection for fluid milks. The productive process was very much focused on redirecting output, originally destined for Russia, to other markets, without affecting output volumes following the trade embargo introduced at the end of 2Q11. The Company also concentrated on ensuring the startup of production at Coopercampos on schedule, gradually ramping up capacity at the Lucas do Rio Verde unit, capturing planned synergies and in the organizational structuring following approval of the merger by CADE (the Brazilian anti-trust authority). The company structured an area of intelligence in purchasing set up for monitoring risks and opportunities in the key supply chains and implementing Global Sourcing. Important synergies were captured during the quarter through the implementation of optimization projects based on a combined effort on the part of the supply chain area and technical areas. 24 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance On the innovation front, the Company launched 182 new SKUs, namely: Food Service - 55; domestic market – 20; exports - 63 and the beef line - 44. The company initiated the construction of a new technology center in the city of Jundiaí (SP) aimed to support the innovation processes. PRODUCTION 3Q11 3Q10 % CH. YTD11 YTD10 % CH. Poultry Slaughter (million heads) 456 419 9% 1,318 1,210 9% Pork / Cattle Slaughter (thousand heads) 2,679 2,609 3% 7,823 7,561 3% Production (thousand tons) Meats 1,130 1,042 8% 3,211 2,983 8% Dairy Products 274 300 (9%) 829 830 (0%) Other Processed Products 112 128 (12%) 331 348 (5%) Feed and Premix (thousand tons) 2,871 2,696 6% 8,399 8,006 5% Domestic Market Net sales totaled R$ 3.8 billion, 13.7% greater than reported in 3Q11. The highlight of the quarter was in processed products where there was a nominal operating increase of 26% year-over-year. Meats – With sales rising 18.5% on higher volumes of 3.3%, a continual improvement in sales mix and an increase in average prices – 14.8% above the average price when the aggregate portfolio is taken into account – the highlight of the quarter was processed products volume which grew 5.7%, with revenues reporting a 24.2% improvement, generating a good operating return. Dairy Products – Sales revenue from dairy products was 8.2% higher. This reflected increased volumes of refrigerated processed dairy products and average prices posting an increase of 18.5%. Volumes from the dairy product segment fell by 8.7%, mainly driven by the reduction in volume of fluid milks due to raw material collection costs (reflecting the negative margins for the segment). Other processed products – With sales revenues 2.4% up and volumes 4.6% down, the segment for other processed products declined in sales due to a reduction in the commercialization of frozen vegetables. For the sixth consecutive time, Qualy is the margarine Folha Top of Mind brand, 2011 edition. The brand was recalled by 25% of the interviewees. This result can be considered to be a reflection of the quality of the product, which this year completes 20 years in the market and is present in 99% of all Brazilian households. 25 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance THOUSAND TONS R$ MILLION Domestic Market 3Q11 3Q10 % CH. 3Q11 3Q10 % CH. Meats 3 19 In Natura 1 Poultry 72 75 (4) 284 285 (0) Pork/Beef 37 39 (4) 233 226 3 Elaborated/Processed (meats) 6 24 Dairy Products 8 Milk 211 239 (12) 438 422 4 Dairy Products/Juice/Others 55 51 6 221 187 18 Other Processed 2 Soybean Products/ Others 95 10 Total 14 Processed 3 19 % Total Sales 57 53 71 69 THOUSAND TONS R$ MILLION Domestic Market YTD11 YTD10 % CH. YTD11 YTD10 % CH. Meats 7 23 In Natura 11 25 Poultry 209 178 18 945 679 39 Pork/Beef 109 109 (1) 679 618 10 Elaborated/Processed (meats) 6 23 Dairy Products 12 Milk 660 672 (2) 1,312 1,204 9 Dairy Products/Juice/Others 158 149 6 618 515 20 Other Processed 1 Soybean Products/ Others 26 2 Total 5 17 Processed 3 18 % Total Sales 54 55 70 70 26 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Market Share - % In Volumes Source: Nielsen *A methodological change was made in the AC Nielsen database in 2010 distorting the comparison with the historical data. Source: AC Nielsen 27 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Exports The international operations reported a satisfactory performance in 3Q11, despite the foreign exchange rate being totally unfavorable to the Company’s exports in terms of competitiveness for most of the period and grain costs continuing high. During 3Q11, export revenues increased 5.6% to R$ 2.5 billion on a volume of 570 thousand tons, a reduction of 6.3% - especially caused by the Russian trade embargo on Brazilian meat exports which came into effect at the end of 2Q11. Net sale of meat exports increased by 4.9% to R$ 2.4 billion with volume reduction of 6.7%. Average FOB prices in US dollars were 12.5% higher in relation to the previous year as result of the foreign exchange rate pressure in the period and led to a reduction of export revenues when translated into Reais. Dairy Products – Only refrigerated dairy products were exported, a total of 188 tons equivalent to R$ 1.5 million in revenues. Market performance: Far East – No significant progress was made in 3Q11 with respect to the ratification of new plants for exports of chicken to China. The solution to border crossing problems with Hong Kong and the period leading up to the Chinese New Year, give grounds for optimism in the performance of this region. There were no major changes in the Japanese market in 3Q11. Eurasia – The Russian trade embargo on a large part of Brazilian exporting plants continues in effect with still no indication as to when the situation will return to normal. However, during the course of the quarter, the Ukraine took a large part of the volumes previously destined for Russia, thus diminishing the negative impact of the measure. Europe – In this region, the prevailing difficulties in some countries, more notably Greece, Italy and Portugal had still to impact on our businesses in 3Q11. However, a keen eye on events will have to be maintained. It is worth pointing out that adjustments to the local structure were made for ensuring that the strategic plan for the region is fully implemented. Middle East – There were two important events in this region during the quarter: the announcement of a new plant in the United Arab Emirates with a focus on higher added value products (breaded products, hamburgers, etc.) and a marketing campaign focused on the religious period of Ramadan for further enhancing regional customer loyalty to the Sadia brand, a brand which is Top of Mind in the area. 28 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Africa, Americas and other countries – In Africa, the Company continued to pursue its principal objective of improving relationships with some distributors in those countries considered strategic. During 3Q11, some below the line marketing initiatives were undertaken in various countries of the continent in order to improve brand penetration. The market reported stability during the period and the forecast is that this scenario will remain so in 4Q11. In the Americas, 3Q11 was notable for the marketing campaign for specialty meat high added value products as part of the process of ensuring our products become better known, particularly in Chile and Argentina. THOUSAND TONS R$ MILLION Exports 3Q11 3Q10 % CH. 3Q11 3Q10 % CH. Meats 5 In Natura 6 Poultry 415 426 (3) 1,625 1,482 10 Pork/Beef 61 75 (18) 361 396 (9) Elaborated/Processed (meats) 79 93 1 Dairy Products 0 0 - 2 2 - Milk - Dairy Products/Juice/Others 0 0 - 2 2 - Other Processed 7 7 27 15 72 Soybean Products/ Others 8 6 - 10 4 - Total 6 Processed 86 3 % Total Sales 15 17 19 19 THOUSAND TONS R$ MILLION Exports YTD11 YTD10 % CH. YTD11 YTD10 % CH. Meats 10 In Natura 12 Poultry 1,222 1,255 (3) 4,980 4,344 15 Pork/Beef 197 215 (8) 1,148 1,134 1 Elaborated/Processed (meats) 3 Dairy Products 0 2 - 2 13 Milk - 0 - - 1 - Dairy Products/Juice/Others 0 2 - 2 12 - Other Processed 18 11 54 53 45 17 Soybean Products/ Others 38 6 - 33 4 - Total 11 Processed 3 % Total Sales 15 16 18 19 29 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Exports by Region (% net revenues) 30 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Net Sales – BRF registered net operating sales of R$ 6.3 billion in 3Q11, 10.4% higher year-on-year, principally driven by good domestic market performance and stable in relation to 2Q11. For the first nine months of the year, net operating sales totaled R$ 18.6 billion, a 14.3% increase. Breakdown in Net Sales – 9M11 (%) Domestic Market – DM Export Market - E 31 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Net Sales by market – (%) Cost of Sales – The cost of sales rose by 9.3% to R$ 4.7 billion. Thanks to the capture of synergies principally with respect to the supply chain, the percentage of COGS in relation to Net Sales fell by 70 basis points in relation to 3Q10 from 75.2% to 74.5%. However, the costs of the principal raw materials as well as direct materials squeezed margins in the quarter. For the first three quarters of 2011, the cost of sales increased 12.1% in relation to the equal period in 2010, a reduction of 140 basis points. Gross Profit and Gross Margin – Gross Profit amounted to R$ 1.6 billion, a gain of 13.5%, reflected in an improvement of 70 basis points in gross margin from 24.8% to 25.5% of Net Sales, the result of growth in sales and a reduction in production costs in 3Q11 compared with 3Q10. For the first nine months of 2011, Gross Profit amounted to R$ 4.7 billion – 21.1% higher, again reflecting the good accumulated results for the first nine months and the incorporation of synergies in the light of the merger between BRF and Sadia. Operating Expenses – Operating expenses increased 10.3% due to the 50.1% rise in fixed commercial expenses and of 36% in administrative expenses, this due to investments in the implementation of IT systems and final payments to consultancies advising on the merger process. However, variable commercial expenses for the period were 28.6% less in 3Q11 compared to 3Q10, due to the reduction of logistical costs. 32 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Other Operating Results – The other operating results item reported R$ 62.7 million against R$ 65.5 million for 3Q10, 4.2% down, largely relating to the costs of idle capacity – a reflection of the pre-operational phase of the new industrial units. In addition, Brazilian tax regulations require that profit sharing is also booked under this item. Operating Profit and Margin – Thanks to the improvement in business performance, operating profit before financial results (EBIT) was R$ 454.9 million, a gain of 25.6% on an operating margin which was 80 basis points higher – an increase from 6.4% to 7.2% in margin between the two comparative quarters. In the first nine months of 2011, the Company reported growth in operating profits of 61.4%, equivalent to a margin of 8.0%, totaling R$ 1.5 billion for operating profit with a gain of 230 basis points. Financial – Financial expenses totaled R$ 186.6 million against R$ 30.4 million in 3Q10, predominantly due to the significant devaluation of the Real against the US dollar during the period (18.8%). Given its substantial exports, the Company undertakes operations with the specific purpose of protecting its foreign exchange rate risk (hedge). In accordance with the hedge accounting standards (CPC 38 and IAS 39), BRF utilizes financial derivatives instruments (as for example, NDF) and non-derivatives financial instruments (as for example, foreign currency debt) to conduct hedging operations and concomitantly, to eliminate the respective unrealized foreign exchange rate variations from the income statement (under the Financial Expenses line). The use of non-derivatives financial instruments for foreign exchange cover continues to allow significant reductions in the net currency exposure in the balance sheet, resulting in substantial benefits through the matching of the currency liability flows with export shipments, therefore contributing to a reduction in the volatility of the income statement. On September 30, the non-financial derivatives instruments designated as hedge accounting for foreign exchange cover amounted to USD496MM with a reduction in currency exposure in the balance sheet of the same value. In addition, the financial derivatives instruments designated as hedge accounting according to the concept of cash flow hedge for coverage of highly probable exports totaled USD1,220MM + EUR 321MM + GBP69.8MM and also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for foreign exchange rate variation was accounted in the shareholders’ equity account (under OCI Other Comprehensive Income), thus avoiding the impact on the Financial Expenses. Net debt totaled R$ 4.8 billion, 38.8% more than reported on June 30 2011, representing 1.5 times net debt in relation to EBITDA, mainly due to the impact of exchange rate devaluation as well as the need for cash to support the Company’s investments. The currency exposure in the balance sheet was US$ 424 million against US$ 91 million in 2Q11. 33 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Debt Profile R$ Million Debt Current Noncurrent Total Total % Ch. Local Currency 1,990 1,512 3,502 3,216 9% Foreing Currency 1,482 3,490 4,973 3,970 25% Gross Debt 18% Cash Investments Local Currency 1,548 67 1,615 1,059 53% Foreing Currency 1,892 103 1,995 2,493 (20%) Total Cash Investments 2% Net Accounting Debt 32 34% Exchange Rate Exposure - US$ Million 85 - Income Tax and Social Contribution – Quarterly income tax and social contribution totaled a positive R$ 87.7 million, reflecting the different tax rates on results at overseas subsidiaries and the currency translation effect on foreign investments. Net Income and Net Margin – Net income was R$ 365.0 million in the quarter, corresponding to a net margin of 5.8%, a 72.7% increase in relation to 3Q10. The improvement reflects a satisfactory trading performance, capture of synergies and the positive impact of events during the third quarter. For the first nine months of the year, net income was R$ 1.2 billion, a 180.8% increase following the recovery in the export market and the good performance recorded in domestic sales. Consequently, the Company was able to report a gain in net accumulated margin of 400 basis points from 2.7% to 6.7% of net sales. 34 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance EBITDA – BRF posted EBITDA of R$ 722.5 million during 3Q11, a 17% gain in relation to 3Q10 and reflecting the improvement in results. EBITDA margin was 11.5% against 10.8% (a gain of 70 basis points). If compared with 2Q11, EBITDA margin was down 100 basis points, reflecting the impact of foreign exchange rate volatility on export revenue, pressure of grain costs – in turn a reflection of the higher costs of production of the principal raw materials, and delays in the shipment of exports following diversion from the main ports utilized by the Company due to flooding. Operating cash generation in the form of EBITDA (earnings before financial overheads, taxes and depreciation) for the year was R$ 2.3 billion, 38.7% better than for the first nine month period in 2010. The principal factors driving this result were: the higher volume of processed products commercialized in the domestic market, the recovery in export business and synergy gains. EBITDA margin for the period rose from 10.3% to 12.5%, a 220 basis points gain. Breakdown of EBITDA EBITDA - R$ Million 3Q11 3Q10 % CH. YTD11 YTD10 % CH. Net Income 365 211 73 1,246 444 181 Non Controlling Shareholders (9) 3 - (4) 1 - Income Tax and Social Contribution (88) 118 - (43) 149 - Net Financial 187 30 514 294 331 (11) Equity Accounting and Other Operating Result 51 46 11 170 175 (3) Depreciation and Amortization 217 209 3 662 576 15 EBITDA 17 39 35 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Quarterly EBITDA – R$ million 3Q07 and 3Q08 does not include Sadia 3Q09 to 3Q11 includes Sadia Shareholders’ Equity – Shareholders’ Equity as at September 30 2011 was R$ 14.1 billion against R$ 13.6 billion on December 31 2010, a 3.9% increase and reflecting a 12.2% return on annualized investment. Combination of the Businesses – The accounting and fiscal treatment given to the association agreement was measured in line with the prevailing practices with allocation either to fixed assets or long-term assets, under the “Intangible” item and to be subject to annual evaluation using the impairment test (non- recoverability). IFRS – BRF has adapted its procedures in full for evaluation of balance sheet items, changes in requirements for disclosure of information, and analysis of the economic essence of the transition to IFRS rules, in accordance with Brazilian accounting pronouncements – CPCs. 36 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Performance 3Q11 3Q10 YTD11 YTD10 Share price - R$* 32.18 25.75 32.18 25.75 Traded Shares (Volume) - Millions 172.7 129.4 482.1 433.4 Performance 21.4% 8.6% 17.7% 13.5% Bovespa Index (16.2%) 13.9% (24.5%) 1.2% IGC (Brazil Corp. Gov. Index) (12.7%) 18.7% (18.9%) 10.0% ISE (Corp. Sustainability Index) (10.1%) 9.3% (11.0%) 2.6% Share price - US$* 17.53 15.53 17.53 15.53 Traded Shares (Volume) - Millions 148.1 75.8 379.5 215.8 Performance 1.2% 17.1% 3.9% 18.6% Dow Jones Index (12.1%) 10.4% (5.7%) 3.5% * Closing Price Performance The Company registered daily financial volumes on the BMF&Bovespa and NYSE – New York Stock Exchange of US$ 89.8 million in the quarter, a 104.4% improvement compared to 3Q10. Share and ADR performance improved 21.4% and 1.2%, respectively, reflecting the enhanced performance of these securities following CADE’s approval of the merger and contrary to the general trend in the leading stock indices which reported a significant decline in the period. Share Performance 37 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance ADR Performance 38 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Financial Trading Volume – 9M11 Average US$ 81.2 million/day – 78% higher Social Balance BRF runs programs for training leaders appropriate to their various hierarchical levels. During the third quarter, the ‘Our Way of Leading’ program provided training to all the leaders in the Company’s operational areas. In the fourth quarter, individual development plans will be concluded for all the vice presidents, directors and managers. The functional competences model has been introduced in the areas and for senior management. Thus, managers and teams already employ the competencies in the processes for attraction and selection, training and development, career appraisal and guidance. The Company also operates a Trainees Program – since January 2011 with group of 30 members selected from a total of about 15 thousand applicants. The selection process for the 2012 group began in the third quarter with the significant number of 19,065 enrolled candidates. During the quarter, the Interns Program was begun - designed for the formation of future young professionals. The selection for the Global Development Program also got underway. This is a project which focuses on the overseas market and is designed to hire qualified professionals who are able to bring their professional experience and knowledge in the BRF’s chosen markets. After a period of training, development and familiarization with the Company, these professionals will be ready to assume leadership positions. 39 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Begun in early 2011, the Company also continued its initiatives under the Attraction and Retention Plan for employees at the industrial plants. Among these initiatives were the standardization of positions and salary brackets and the implementation of a plan of assiduity. BRF implemented its SSMA Project in 2008 for matters related to Health, Safety and Environment, initially contemplating the operational areas. Due to the concern in expanding this practice – its focus being on secure behavior, on the health of the direct employees and outsourced workers and on sustainability – in October, steps were taken to expand the project to all the areas also benefiting the communities contiguous to company plants as well. In the quarter, the Company has already implemented the project initiatives at the corporate units. Numbers indicate that the expanded project has been highly successful. The accident frequency rate with time off work has declined 35% in less than a year (the accident frequency rate is the total number of accidents with time off work divided by a million man/hours worked pursuant to the NBR 14.280 standard). The Company delivered 252 houses under the Housing program operated by BRF for its employees. Again in the third quarter, a corporate leaders' alignment event was run by the Company. One of the themes of this meeting was the BRF culture, a project which will unify the best of the combined cultures of Perdigão and Sadia into a single corporate culture. Through all these initiatives, the Company maintains its focus on the fundamental pillars established in the Strategic Plan for the development of employees, namely: to develop the BRF culture, to have a global vision, develop leadership and foster the SSMA culture and practices. Stock Option Plan – Currently, the Company has 3,911,336 stock options granted to 55 executives with a maximum exercising validity of five years as established in the Compensation Plan Regulations approved by the AGM/EGM of March 31 2010. 40 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Added Value – R$ million Added Value Distribution YTD11 YTD10 Human Resources 2,701 2,271 Taxes 2,587 2,529 Interest 1,088 1,227 Interest on Equity 292 53 Retention 954 391 Non-controlling shareholders (4) 1 Total Sustainability The Company has implemented the BRF Volunteers Program which includes the publication on the Internet of the Program’s policy. The first BRF Volunteers Action involving about 600 volunteer workers, has already been undertaken in 27 municipal districts. In September 2011, BRF signed up to the Communiqué, a document validated by business leaders through the Corporate Leaders Network for Climate Action (CLN). BRF is a signatory to the Communiqué, together with other companies from various sectors in South America, Europe, Africa, Asia and the United States. Recognition - BRF Brasil Foods was placed second in the ranking of The Best Companies for the Shareholders in the ‘Market Value over R$ 15 billion’ category. The Company scored the maximum – 10 – in Corporate Governance among the awards announced by Capital Aberto magazine. Governance was one of the five aspects to be evaluated in the award criteria, together with liquidity, creation of value, shareholder return and dividends and sustainability. This is the sixth Best Companies for the Shareholders award presented by Capital Aberto, an important publication specializing in capital markets, in partnership with Stern Stewart do Brasil. Information for arriving at the scores for Corporate Governance were based on research conducted by the Fipecafi Center for Governance Studies using public documents submitted to the Brazilian Securities and Exchange Commission (CVM) and also investor relations sites. The survey as a whole was conducted by a FEA-USP professor, Alexandre Di Miceli da Silveira, a renowned academic specializing in the finance and corporate governance areas. BRF was also outstanding in the Sustainability item being a component of BM&FBOVESPA’s ISE (Corporate Sustainability Stock Index) BM&FBOVESPA. Among the various initiatives promoted by the Company is the management of hydraulic resources, with a permanent program for the reuse of water, and energy efficiency. 41 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Remuneration to Shareholders – As approved by the Meeting of the Board of Directors on August 29 2011, shareholders remuneration of R$ 0.33591469 per share was paid out in the form of interest on equity, with retention of Withholding Tax at source according to the current legislation and already allowing for the deduction of shares held as treasury stock. The shares began trading on an ex-interest on equity as from June 30 2011. Buyback of Shares – On May 30, the Company’s Board of Directors authorized a share buy-back program to run for ninety days for the acquisition of up to 4,068,336 common shares, all book entry and with no par value, corresponding to 0.466% of its capital stock, excluding treasury shares. The Program is designed to maintain the shares as treasury stock to attend the needs of the “Stock Option Plan” and the “Additional Stock Option Plan”, both approved by the Ordinary and Extraordinary Shareholders’ Meeting of March 31 2010. It is incumbent on the Company’s Board of Executive Officers to decide the dates and the amount of shares to be effectively acquired within the valid limits and terms authorized in the Program. The total repurchase amount during the period was 2,630,100 shares. Rating – Fitch Ratings has assigned a BBB- rating to the Company with stable Outlook (investment grade). Standard & Poor´s has attributed a BB+ rating and Moody’s, Ba1 with a positive Outlook. 42 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Diffuse Control – Equal Rights As of September 30 2011 Capital Stock – R$ 12.6 billion Number of Shares – 872,473,246 New Market - BRF signed up to the BM&FBovespa’s Novo Mercado on April 12 2006 binding it to settle disputes through the Arbitration Panel according to the arbitration clause written into its bylaws and regulations. Risk Management - BRF and its subsidiaries adopt a series of previously structured measures for maintaining the risks inherent to its businesses under the most rigorous control, details of which are shown in explanatory note 4 of the Financial Statements. Risks involving the markets in which the Company operates, sanitary controls, grains, nutritional safety and environmental protection, as well as internal controls and financial risks are all monitored. Independent Auditor – No disbursements of consultancy fees were made to the independent auditors during the period. The engagement of these services requires prior Board approval and adheres to the rules and restrictions established by the legislation, conditional on this not undermining the independence and objectivity of our auditors. The Company’s financial information shown herein is in accordance with accounting practices adopted in Brazil and is an integral part of the audited financial statements. Non-financial information as well as other operating information has not been subject to auditing on the part of our independent auditors. 43 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Pursuant to CVM Instruction 480/09 at a meeting on October 27 2011, the management declares it has discussed, reviewed and agreed both the opinions expressed in the report of the independent auditors and also the financial statements for the quarter ending on September 30 2011. BRF and Sadia Association – On July 13 2011, the Administrative Council for Economic Defense – CADE approved the Association between BRF and Sadia S.A., conditional on compliance with the provisions contained in the Performance Agreement -TCD, which was also signed on the same date. The measures established in the TCD are limited to Brazil only and the markets and/or categories of products specified therein. The Company and Sadia are free to operate in the export market as a whole, the domestic dairy products market and the domestic food service business as long as they do not violate TCD requirements and effectiveness. The documents with respect to this agreement are available in the website: www.brasilfoods.com/ri . On the basis of an analysis of the results announced in 2010, the sale of assets and brands agreed with CADE represent revenues of R$ 1.7 billion and equivalent to volumes of 456 thousand tons of in natura, elaborated and processed products as well as festive product lines and margarines. Suspended Perdigão and Sadia brand categories are equivalent to a further R$ 1.2 billion in sales revenues. Agreement was also reached on the sale of the entire direct or indirect stake in the capital stock of Excelsior Alimentos S.A. by the wholly owned subsidiary of BRF to Sadia S.A., with the consequent transfer to the future purchaser of the entire tangible and intangible assets. The respective impact of this divestment is also incorporated in the amounts mentioned in the preceding paragraph. The Perdigão brand as well as all the rights associated to it, remains the property of BRF and used normally in various processed food categories such as breaded items, hamburgers, bologna sausage, fresh sausage, frozen ready-to-eat meals (except lasagna), bacon, poultry festive products, in addition to the entire line of in natura products, among others. In 2010, the volume subject to TCD restrictions would have represented sales of about one third of all Perdigão branded products. 44 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance Synergies We revised our estimates of net synergies before taxes and employee participation, coming from Sadia and BRF merger, after the approval from CADE. Revised estimates at about R$560 million for 2011. The company has the objective to realize net synergies of about R$ 1 billion per year in the period between 2012-2013 and will stabilize at these levels going forward. In order to achieve such results, there is an investment required of approximately R$700 million during the period of 2011-2013. The expected synergies are in line with the mapping process conducted by the company. However, the achievement of such objectives will depend on the execution of processes in areas such as purchasing (grains and other raw materials), manufacturing, agribusiness and logistics. Investments mentioned above are also a requirement to achieve such results. 45 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance BALANCE SHEET - R$ Million % CH. Assets Current Assets Cash and Cash Equivalents 1,849 2,311 (20.0) Marketable Securities 1,592 1,032 54.2 Trade Accounts Receivable, Net 2,450 2,565 (4.5) Inventories 2,872 2,136 34.5 Biological Assets 1,125 901 24.9 Recoverable Taxes 814 696 17.0 Other Financial Assets 7 99 (93.4) Other Current Assets 384 282 36.4 Non-Current Assets Marketable Securities 170 209 (18.7) Deferred Income Tax 2,779 2,488 11.7 Recoverable Taxes 806 767 5.1 Biological Assets 373 378 (1.3) Other Long Term Assets 675 557 21.0 Investments 16 17 (8.4) Property, Plant and Equipment 9,326 9,067 2.9 Intangible Assets 4,241 4,247 (0.2) Liabilities Current Liabilities Payroll And Related Charges 556 387 43.6 Trade Accounts Payable 2,247 2,059 9.1 Tax Payable 156 211 (26.1) Short-Term Debt 3,106 2,228 39.4 Other Current Liabilities 829 736 12.6 Provisions 131 65 101.4 Long Term Long-Term Debt 5,002 4,975 0.5 Other Noncurrent Liabilities 579 764 (24.2) Deferred Income Tax 1,724 1,636 5.4 Provisions 975 1,054 (7.5) Shareholders' Equity Capital Stock Restated 12,460 12,460 - Reserves/Accumulated Earnings 2,381 1,134 110.0 Other Results (307) 35 - Interest on Equity (292) - - Treasury Shares (68) (1) 9,090.4 Non-Controlling Shareholders (1) 8 (118.2) 46 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Management Report / Comments on the Performance INCOME STATEMENT - R$ MILLION 3Q11 3Q10 % CH. YTD11 YTD10 % CH. Net Sales 10 14 Domestic Market 3,824 3,364 14 11,116 9,506 17 Exports 2,468 2,338 6 7,491 6,775 11 Cost of Sales (4,687) (4,287) 9 (13,895) (12,391) 12 Gross Profit 1,606 1,415 13 4,712 3,890 21 Operating Expenses (1,091) (990) 10 (3,022) (2,797) 8 Income Before Financial Results (EBIT) 21 55 Financial Expenses, Net (187) (30) 514 (294) (331) (11) Other Operating Results/Equity Accounting (60) (63) (6) (198) (168) 17 Income after Financial Expenses and Other Income Tax and Social Contribution 88 (118) - 43 (149) - Employees'/Manangement Profit Sharing 9 (3) - 4 (1) - Net Income 73 Net Margin 5.8% 3.7% 210 bps 6.7% 2.7% 400 bps EBITDA 17 39 EBITDA Margin 11.5% 10.8% 70 bps 12.5% 10.3% 220 bps All forward-looking statements contained in this report regarding the Company’s business prospects, projected results and the potential growth of its businesses are mere forecasts based on local management expectations in relation to the Company’s future performance. Dependent as they are on market shifts and on overall performance of the Brazilian economy and the sector and international markets, such estimates are subject to change. On July 13 2011, the plenary session of the Administrative Council for Economic Defense – CADE approved the Association between BRF and Sadia S.A., conditional on compliance with the provisions in the Performance Agreement – TCD signed between the parties. These documents can be accessed via the website: www.brasilfoods.com/ri. 47 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes 1. COMPANY’S OPERATIONS Founded in 1934, in the State of Santa Catarina, BRF – Brasil Foods S.A. (“BRF”) and its subsidiaries (collectively “Company”) is one of Brazil’s largest companies in the food industry. With a focus on raising, producing and slaughtering of poultry, pork and beef, processing and/or sale of fresh meat, processed products, milk and dairy products, pasta, frozen vegetables and soybean derivatives, among which the following are highlighted: Frozen whole chicken and chicken, turkey, pork and beef cuts; Ham products, sausages, bologna, frankfurters and other smoked products; Hamburgers, breaded meat products, kibes and meatballs; Lasagnas, pizzas, vegetables, cheese breads, pies and frozen pastries; Milk, dairy products and desserts; Juices, soy milk and soy juices; Margarine; and Soy meal and refined soy flour, as well as animal feed. The Company's activities are segregated into two operating segments, domestic and foreign markets. Currently, the Company operates 44 meat processing plants, 15 milk and dairy products processing plants, 3 margarine processing plants, 4 pasta processing plants, 1 dessert processing plant, and 1 soybean crushing plant, all of them located near to the Company’s raw material suppliers or to the main consumer centers. In the foreign market, the Company has subsidiaries in the United Kingdom, Italy, Austria, Hungary, Japan, The Netherlands, Russia, Singapore and United Arab Emirates, Portugal, France, Germany, Turkey, China, Cayman Islands, Venezuela, Uruguay, Chile and 1 cheese processing plant in Argentina. The Company has an advanced distribution system and uses 38 distribution centers, delivering its products to supermarkets, retail stores, wholesalers, food service stores and other institutional customers of the domestic market and exporting to more than 145 countries. The BRF has a large number of brands, the principal of which are: Batavo, Claybon, Chester®, Confiança, Delicata, Doriana, Elegê, Fazenda, Nabrasa, Perdigão, Perdix,Fiesta, Hot Pocket, Miss Daisy, Nuggets, Qualy, Rezende, Sadia, Speciale Sadia, Texas and Wilson, in addition to licensed brands such as Turma da Mônica. The table below summarizes the direct and indirect ownership interests of the Company, as well as the activities in which these companies are engaged to: 48 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes Interest in subsidiaries Subsidiary Main activity Country 12.31.10 PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 88.00% 88.00% Sino dos Alpes Alimentos Ltda. Industrialization and commercializations of products Brazil 99.99% 99.99% PDF Participações Ltda. Holding Brazil 1.00% 1.00% Sino dos Alpes Alimentos Ltda. Industrialization and commercializations of products Brazil 0.01% 0.01% Vip S.A. Emp. Part. Imobiliárias Commercialization of ow ned real estate Brazil 65.49% 65.49% Estab. Levino Zaccardi y Cia. S.A. Processing of dairy products Argentina 10.00% 10.00% Avipal S.A. Construtora e Incorporadora (a) Construction and real estate marketing Brazil 100.00% 100.00% Avipal Centro-oeste S.A. (a) Industrialization and commercializations of milk Brazil 100.00% 100.00% Estab. Levino Zaccardi y Cia. S.A. Processing of dairy products Argentina 90.00% 90.00% UP! Alimentos Ltda. Industrialization and commercializations of products Brazil 50.00% 50.00% Perdigão Trading S.A. (a) Holding Brazil 100.00% 100.00% PSA Laboratório Veterinário Ltda Veterinary activities Brazil 12.00% 12.00% PDF Participações Ltda. Holding Brazil 99.00% 99.00% Perdigão Export Ltd. (a) Import and export of products Cayman Island 100.00% 100.00% Crossban Holdings GmbH Holding Austria 100.00% 100.00% Perdigão Europe Ltd. Import and export of products Portugal 100.00% 100.00% Perdigão International Ltd. Import and export of products Cayman Island 100.00% 100.00% BFF International Ltd Unrestricted activities Cayman Island 100.00% 100.00% Highline International (a) Unrestricted activities Cayman Island 100.00% 100.00% Perdigão UK Ltd Marketing and logistics services United Kingdom 100.00% 100.00% Plusfood Germany GmbH Import and export of products Germany 100.00% 100.00% Perdigão France SARL Import and export of products France 100.00% 100.00% Plusfood Holland B.V. Administrative services The Netherlands 100.00% 100.00% Plusfood Groep B.V. Holding The Netherlands 100.00% 100.00% Plusfood B.V. Import and export of products The Netherlands 100.00% 100.00% Plusfood Wrexham Import and export of products United Kingdom 100.00% 100.00% Plusfood Finance UK Ltd. Financial fund-raising United Kingdom 100.00% 100.00% Plusfood Iberia SL Distribuition of food products Spain 100.00% 100.00% Plusfood Italy SRL Import and export of products Italy 67.00% 67.00% BRF Brasil Foods Japan KK Import and export of products Japan 100.00% 100.00% Brasil Foods PTE Ltd. Marketing and logistics services Singapore 100.00% 100.00% Plusfood Hungary Trade and Service LLC Import and export of products Hungary 100.00% 100.00% Plusfood UK Ltd. Marketing and logistics services United Kingdom 100.00% 100.00% Acheron Beteiligung-sverwaltung GmbH (b) Holding Austria 100.00% 100.00% Xamol Consul. Serv. Ltda (a) Import and export of products Portugal 100.00% 100.00% BRF Brasil Foods Africa Ltd. (c) Import and export of products South Africa 100.00% - Sadia Chile S.A. (d) Import and export of products Chile 40.00% - Sadia S.A. Industralization and commercialization of products Brazil 100.00% 100.00% Sadia International Ltd. Import and export of products Cayman Island 100.00% 100.00% Sadia Uruguay S.A. Import and export of products Uruguay 100.00% 100.00% Sadia Alimentos S.A. (e) Import and export of products Argentina - 5.00% Sadia Chile S.A. Import and export of products Chile 60.00% 60.00% Sadia Alimentos S.A. (e) Import and export of products Argentina - 95.00% Sadia U.K. Ltd. Commercialization of real estate and others United Kingdom 100.00% 100.00% Concórdia Foods Ltd. (f) Commercialization of real estate and others United Kingdom - 100.00% Vip S.A. Emp. Part. Imobiliárias Commercialization of ow ned real estate Brazil 34.51% 34.51% Estelar Participações Ltda. (a) Holding Brazil 99.90% 99.90% Sadia Industrial Ltda. Industrialization and commercialization of commodities Brazil 99.90% 99.90% Estelar Participações Ltda. (a) Holding Brazil 0.10% 0.10% Sadia Overseas Ltd. Financial fund-raising Cayman Island 100.00% 100.00% Sadia GmbH Holding Austria 100.00% 100.00% Wellax Food Logistics C.P.A.S.U. Lda Import and export of products Portugal 100.00% 100.00% Sadia Foods GmbH Import and export of products Germany 100.00% 100.00% BRF Foods Limited Liability Company Import and export of products Russia 10.00% 10.00% Qualy B.V. (b) Import and export of products The Netherlands 100.00% 100.00% Sadia Japan KK Import and export of products Japan 100.00% 100.00% Badi Ltd. Import and export of products Arab Emirates 100.00% 100.00% Al-Wafi Import and export of products Saudi Arabia 75.00% 75.00% BRF Foods Limited Liability Company Import and export of products Russia 90.00% 90.00% Baumhardt Comércio e Participações Ltda. Consulting Brazil 73.94% 73.94% Excelsior Alimentos S.A. Slaughterhouse for pork Brazil 25.10% 25.10% Excelsior Alimentos S.A. Slaughterhouse for pork Brazil 46.01% 46.01% K&S Alimentos S.A. Industrialization and commercialization of products Brazil 49.00% 49.00% Sadia Alimentos S.A. (e) Import and export of products Argentina 100.00% - 49 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (a) Dormant subsidiaries. (b) The wholly-owned subsidiary Acheron Beteiligung-sverwaltung GmbH owns 100 direct subsidiaries in Madeira Island, Portugal, with an investment of R$1,550 (R$616 on December 31, 2010), and the wholly-owned subsidiary Qualy B.V. owns 48 subsidiaries in the Netherlands, and the amount of this investment, as of September 30, 2011 , is represented by a net capital deficiency of R$10,556 (R$8,913 on December 31, 2010), the purpose of these two subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey import quotas. (c)In April 2011, constitution of the wholly-owned subsidiary BRF Brasil Foods Africa Ltd, in South Africa. (d) Acquisition of 40% capital interest from non-controlling shareholders. (e) Acquisition of interest from subsidiaries at book value, from september 2011 is a wholly-owned subsidiaries of Sadia S.A. (f) Company´s activities were terminated from July 2011. The Company has been negociating the acquisition of certain assets related to the integration, production and slaughtering of porks. As part of such negociation, the Company paid in advance an amount of approximately R$110,000 and the assets subject to this transaction are being held as collateral. The Company is evaluating the applicability of regulatory requirements related to this potential acquisition. 1.2. Performance Commitment Term According to the press release issued on July 13, 2011, the Company, its wholly-owned subsidiary Sadia and Administrative Council for Economic Defense (“CADE”) celebrated the Performance Commitment Term (“TCD”) which introduced certain requirements aiming the following: (1) preventing that the unification of operations of the Company and its subsidiary imply in substantial elimination of competition; (2) creating conditions to the existence of an effective competitor in markets impacted by operation; (3) generating conditions for fast and efficient entrance of competitors in the markets mentioned; and (4) ensuring that the benefits arising from the association are distributed equitably among the participants on the one side, and final consumers, on the other. The terms established in the TCD are limited to Brazilian territory, in the markets and / or certain categories of products. The Company and its wholly-owned subsidiary are free to operate in the foreign market as a whole, in the dairy market and in the food service domestic market, as long as such activities do not interfere in the assumptions and effectiveness of the TCD. 50 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes In order to satisfy the objectives of the TCD, the Company and its wholly-owned subsidiary are committed to take the following actions: (1) disposal of the following brands: Rezende, Wilson, Texas, Tekitos, Patitas, Escolha Saudável, Light Ellegant, Fiesta, Freski, Confiança, Doriana and Delicata, as well as all the rights of intellectual property related to these brands; (2) jointly dispose all assets and rights related the following production plants: Processing plant State Activity Carambeí PR Pork slaughtering, processing finished goods, manufacturing of animal feed, pork farms and hatcheries Três Passos RS Pork slaughtering, processing finished goods, pork farms and hatcheries Brasília DF Poultry slaughtering, processing finished goods, manufacturing of animal feed, pork farms and hatcheries São Gonçalo BA Poultry slaughtering, processing finished goods, manufacturing of animal feed, pork farms and hatcheries Salto Veloso SC Processing of finished goods Bom Retiro do Sul RS Processing of finished goods Lages SC Processing of finished goods Duque de Caxias RJ Processing of finished goods Várzea Grande MS Processing of finished goods Valinhos SP Processing of finished goods Excelsior RS Processing of finished goods The total productive capacity to be disposed of shall correspond to 730 thousand tons per year; (3) disposal of all assets and rights related the following distribution center: Location State Salvador BA Duque de Caxias RJ Campinas SP Bauru SP Brasília DF São José dos Pinhais PR Ribeirão Preto SP Cubatão SP 51 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (4) transfer of the entire portfolio of contracts with poultry and pork outgrowers, currently used in order to ensure the supply to the specific processing units related in item (2) above; (5) suspension of the use of the Perdigão brand, as from signing the disposal of contract in the Brazilian territory, in the following products and periods: Product Period Cooked hams, luncheon meat 3 years Pork festive line 3 years Smoked sausage and pork sausage 3 years Salamis 4 years Lasagna 5 years Frozen pizzas 5 years Kibes and meat balls 5 years Turkey cold cuts light line 5 years (6) suspension of the use of the Batavo brand, as from signing the disposal of contract during 4 years, for the products indicated in item (5) above. The CADE has been assessing Company´s commitments derived from TCD, the company is subject to penalties in case of noncompliance of CADE´s provisions which ultimately includes the review of the operation. In order to attend the commitments derived from TCD, Company´s management set up a plan to sell the above mentioned facilities including the related assets, rights and obligations. Additionally, the plan comprises the necessary actions to transfer de productive capacity of 730 thousand tons. to the future acquiries as established in TCD, which include: the transfer of assets, installation of new production lines, shutdowns of existing production line followed by transfer to other production plants. It is Company´s management understanding that the reclassification of the assets, rights and obligations above mentioned as assets held for sale is not applicable since the assets are no immediately available for sale due to the following: (i) the necessary adjustments to transfer the productive capacity of 730 thousand of tons. to the future acquirer; (ii) the majority of property, plant and equipment to be sold are encumbered as collateral for financing and/or tax proceedings and other; and (iii) Due to the factors described above, it is not possible to determine accurately the fair value of the assets to be disposed and determine its sales price. 52 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes As the assets, rights and obligations satisfy the conditions to be classified as held for sale as the requirement of CVM Deliberation No. 598 they will be appropriately reclassified in the financial statements. Management´s expectation is to realize the disposal of the assets during 2012. The Company has not identified an indication of impairment of any assets to be recorded in the financial statements for the period ended on September, 30 2011. 1.3. Seasonality The Company does not operate with any significant seasonality impact through the fiscal year. In general, during the fourth quarter the demand in the domestic market is slightly stronger than in the other quarters, mainly due to the year-end celebration such as Christmas and New Years Eve. The most sold products are: turkey, Chester® and ham. 2. MANAGEMENT’S STATEMENT AND BASIS OF PREPARATION AND PRESENTATION OF THE QUARTERLY FINANCIAL INFORMATION The Company’s consolidated quarterly financial information are in accordance with the accounting practices adopted in Brazil which comprise the rules issued by the Brazilian Securities Commission (“CVM”) and the pronouncements and interpretations of the Brazilian Accounting Pronouncements Committee (“CPC”), which are in conformity with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). The Company’s individual quarterly financial information has been prepared in accordance with the accounting practices adopted in Brazil and for presentation purposes, are identified as (“BR GAAP”). Such quarterly financial information differs from IFRS in relation to the evaluation of investments in associates and joint ventures, which were measured and recorded based on the equity accounting method rather than at cost or fair value, as is required by IFRSs. The Company’s individual and consolidated quarterly financial information, are expressed in thousands of Brazilian Reais, as well as, the amount of other currencies disclosed in the quarterly financial information, when applicable, were also expressed in thousands. The preparation of the Company’s quarterly financial information requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities, as of the reporting date. However, the uncertainty inherent to these judgments, assumptions and estimates could lead to results requiring a material adjustment to carrying amount of the affected asset or liability in future periods. 53 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes The settlement of the transactions involving these estimates can result in amounts that significantly different from those recorded in the quarterly financial information due to the lack of precision inherent to the estimation process. The Company reviews its judgments, estimates and assumptions on a quarterly basis. The individual and consolidated quarterly financial information was prepared based on the historical cost except for the following material items recognized in the balance sheet: derivative financial instruments measured at fair value; derivative financial instruments measured at fair value through the statement of income; financial assets available for sale measured at fair value; and assets and liabilities of acquired companies from January 1, 2009 recorded initially at fair value. 3. SUMMARY OF ACCOUNTING PRACTICES The quarterly financial information was prepared according to CVM Deliberation No. 581/09, which establishes the minimum content of interim financial statements and the principles for measurement and recognition of full set or condensed financial statements for an interim period. The interim financial statements, in this case denominated as quarterly financial information, is aiming to provide updated information based on the last annual financial statements disclosed. Therefore, the quarterly financial information is focused on new activities, events and circumstances and do not duplicate the information previously disclosed, except in the case where Management judged that the maintenance of the information was relevant. The current quarterly financial information was consistently prepared based on the accounting policies and estimates calculation methodology adopted in the preparation of the annual financial statements for the year ended December 31, 2010 (note 4). There were no changes of any nature related to such policies and estimates calculation methodology. As allowed by CVM Deliberation No. 581/09, Management decided not to disclose again the details of the accounting policies adopted by the Company, hence, it is necessary the reading of the quarterly financial information together with the annual financial statements for the year ended December 31, 2010, in order to allow the quarterly financial information users to enlarge their understanding regarding the Company’s capacity of profit and future cash flows generation as well as its financial conditions and liquidity. 54 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Overview In the normal course of its business, the Company is exposed to market risks related mainly to the fluctuation of interest rates, foreign exchange rates and commodity prices. The Company utilizes hedging instruments to mitigate its exposure to these risks, based on a Financial Risk Management Policy (“Risk Policy”) under the management of the Financial Risk Management Committee, Board of Executive Officers and Board of Directors. The Company has policies and procedures to manage such exposures and can use hedging instruments, provided they are approved by the Board of Directors, in order to reduce the impacts of these risks. The Policy does not authorize the Company to contract leveraged transactions in derivative markets, and determines that individual hedge operations (notional) must be limited to 2.5% of the Company’s shareholders’ equity. Considering the objective of hedging transactions to mitigate the risks and the uncertainties to which the Company is exposed, the results obtained in the nine period ended on September 30, 2011 met the established objectives. In the annual financial statements for the year ended December 31, 2010, Management provided the details about the workflow of the Risk Policy (note 5), which has not been changed during the nine month period ended September 30, 2011, and therefore, in the quarterly financial information and, therefore, only the balance sheet and statement of income figures of the financial instruments hired are presented. 4.2. Interest rate risk management The interest rate risk is the risk of the Company suffering economic losses due to adverse changes in the interest rates. The Company’s Risk Policy does not restrict exposure to the different interest rates and does not establish limits between fixed and floating rates either. The Company’s indebtedness is essentially tied to the London Interbank Offered Rate (“LIBOR”), fixed coupon (Brazilian Reais e U.S. Dollars), Long Term Interest Rate (“TJLP”) and Brazilian National Development Bank Monetary Unit (“UMBNDES”) rates. In the event of adverse changes in the market that result in LIBOR hikes, the cost of the floating indebtedness rises and on the other hand, the cost of the fixed indebtedness decreases in relative terms. The same consideration is applicable to the TJLP. 55 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes Regarding to the Company's marketable securities investments, the main index is the Interbank Deposit Certificate (“CDI”) for investments in the domestic market and fixed coupon for investments in the foreign market. The results obtained in relation to the objectives proposed by the Company concerning exposure to interest rates were attained in the nine month period ended on September 30, 2011. 4.3. Foreign exchange risk management Foreign exchange risk is the risk of fluctuations of foreign currency exchange rates causing the Company to incur unexpected losses, leading to a reduction of the values of assets or an increase of the amounts of obligations. The main exposures, to which the Company is subject, as regards foreign exchange variations, refer to the fluctuation of the U.S. Dollar (“US$” or “USD”) and also of the Euro and of the British Pound in relation to the Brazilian Real. 4.3.1. Breakdown of the balances of exposure in foreign currency Assets and liabilities in foreign currency impact on the financial results are shown as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.10 12.31.10 Cash and cash equivalents and marketable securities 166,691 2,493,006 Trade accounts receivable - third parties 65,869 951,041 Accounts receivable from subsidiaries 186,752 - - Dollar futures agreements - 121,336 - 121,336 Inventory 3,526 100,912 Forward contracts (NDF) (a) - - - (241,738) Exchange rate contracts (SWAP) - - Loans and financing (863,737) (4,016,076) Pre-payment exports designated as hedge accounting 803,955 803,955 Trade accounts payable (37,704) (105,817) Advance pre-payment from subsidiaries (560,695) - - Other operating assets and liabilities, net 1,433 35,093 (112,574) 141,712 Foreign exchange exposure in US$ (67,563) 85,051 (a) Offshore non-deliverable forwards (“NDFs”) not designated as hedge accounting, impacting financial result and not shareholders' equity. 56 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes The Company's total foreign exchange in September 30, 2011 exposure is US$423,652 and is within the limit established by the Risk Policy. 4.3.2. Breakdown of the balances of derivative financial instruments The consolidated positions of outstanding derivatives on September 30, 2011 and December 31, 2010 are as follows: BR GAAP and IFRS Consolidated 09.30.2011 Instrument Subject to hedge Maturity Receivable Payable Reference value (notional) Market value (1) NDF Exchange rate 10/2011to 07/2012 R$ (Pre- of 12.41%) US$ 2,262,368 (164,845) NDF Exchange rate 10/2011to 08/2012 R$ (Pre- of 8.89%) EUR 800,510 (35,051) NDF Exchange rate 10/2011to 08/2012 R$ (Pre- of 7.94%) GBP 202,218 (10,292) NDF Exchange rate 12/2011 US$ (Pre- of -0.27%) EUR 124,690 1,922 Swap Exchange rate 07/2013 US$ +7% R$ (76%from CDI) 56,112 957 Swap Exchange rate 10/2011to 12/2013 US$ +LIBOR 3M +3.83% R$ (97,50%from CDI) 330,750 (22,710) Swap Interest rate 08/2012 to 06/2018 US$ +LIBOR 3M +1.43% US$ +3.92% 370,880 (18,131) Swap Interest rate 05/2012 US$ +LIBOR 3M +3.85% US$ +5.78% 55,632 (567) Swap Interest rate 07/2012 to 02/2019 US$ +LIBOR 6M +1.76% US$ +4.79% 1,091,977 (70,343) Swap Interest rate 11/2012 US$ +LIBOR 12M +0.71% US$ +3.70% 185,440 (7,896) Swap Exchange rate 03/2015 R$ (Pre- of 9.60%) US$ +1.38% 364,033 (39,901) Options Live cattle 10/2011to 12/2011 R$ R$ 165,370 (18) NDF Live cattle 09/2011to 11/2011 R$ R$ 10,050 147 Future contract Live cattle 12/2011 R$ R$ 27,785 136 BR GAAP and IFRS Consolidated 12.31.2010 Instrument Subject to hedge Maturity Receivable Payable Reference value (notional) Market value (1) NDF Exchange rate 01/2011to 11/2011 R$ (Pre- of 9.66%) US$ 716,466 54,541 NDF Exchange rate 01/2011to 11/2011 R$ (Pre- of 9.49%) EUR 416,636 22,974 NDF Exchange rate 01/2011to 11/2011 R$ (Pre- of 9.40%) GBP 112,561 7,862 NDF Exchange rate 01/2011to 06/2011 R$ (Pre- of 8.21%) US$ 241,738 11,149 NDF Exchange rate 03/2011 US$ (Pre- of 0.23%) EUR 100,260 (1,677) Swap Exchange rate 07/2013 US$ +7% R$ (76%from CDI) 56,112 (756) Swap Exchange rate 01/2011to 12/2013 US$ +LIBOR 3M +3.83% R$ (97.50%from 330,750 (42,793) Swap Interest rate 01/2010 to 08/2013 US$ +LIBOR 3M +0.25% US$ +2.37% 172,230 (3,951) Swap Interest rate 05/2012 US$ +LIBOR 3M +3.85% US$ +5.78% 62,787 (886) Swap Interest rate 01/2011to 08/2013 US$ +LIBOR 6M +0.80% US$ +3.77% 838,762 (23,780) Swap Interest rate 11/2012 US$ +LIBOR 12M +0.71% US$ +3.70% 198,025 (6,974) Options Exchange rate 01e 02/2011 R$ US$ 85,461 2,068 Options Live cattle 08 to 11/2011 R$ R$ 44,039 (225) Future contract Exchange rate 02/2011 US$ R$ 121,336 (1,104) Future contract Live cattle 01to 10/2011 R$ R$ 4,422 (17) (1) The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, extracted from the database of Bloomberg and BM&F. Management understands that the results obtained with these derivative operations are in full compliance with the Risk Policy adopted by the Company. 57 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes 4.4. Breakdown of the balances of financial instruments designated for cash flow hedge accounting and export revenues 4.4.1. Interest rate swap BR GAAP and IFRS Parent company and Consolidated Assets (Hedged object) Liabilities (Protected risk) Notional Maturity date Balance (contract curve) Balance (MTM) Libor 6M + 1.75% pa 4.22% pa US$26,000 07/25/12 Libor 6M 4.06% pa US$42,857 07/22/13 Libor 6M + 0.80% pa 4.31% pa US$24,000 08/23/13 Libor 6M + 0.80% pa 4.36% pa US$16,000 07/19/13 Libor 3M + 0.5% pa 3.96% pa US$10,000 08/20/12 Libor 3M + 0.5% pa 3.96% pa US$20,000 08/15/12 Libor 3M + 0.5% pa 3.96% pa US$20,000 08/10/12 Libor 6M 3.82% pa US$12,000 03/20/13 Libor 6M 3.79% pa US$18,000 02/13/13 Libor 6M + 1.65% pa 4.15% pa US$20,000 05/10/13 Libor 6M + 0.60% pa 2.98% pa US$50,000 12/19/12 Libor 6M + 0.60% pa 2.99% pa US$50,000 11/26/12 Libor 6M + 1.55% pa 3.55% pa US$30,000 07/02/12 Libor 12M + 0.71% pa 3.57% pa US$50,000 11/19/12 Libor 12M + 0.71% pa 3.82% pa US$50,000 11/26/12 Libor 3M 0.78% pa US$50,000 08/03/12 Libor 6M + 2.82% pa 5.86% pa US$100,000 01/22/18 Libor 3M + 2.60% pa 5.47% pa US$100,000 06/18/18 Libor 6M + 2.70% pa 5.90% pa US$100,000 02/01/19 Libor 6M + 2.70% pa 5.88% pa US$100,000 02/01/19 7% pa 76% CDI US$35,000 07/15/13 Libor 3M + 2.50% pa 92.5% CDI US$50,000 10/01/13 Libor 3M + 4.50% pa 100% CDI US$100,000 12/23/13 58 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 4.4.2. Non-deliverable forwards - NDF BR GAAP and IFRS Consolidated NDF R$ x USD R$ x EUR R$ x GBP Maturities Curve MTM Notional Average USD Curve MTM Notional Average EUR Curve MTM Notional Average GBP October 2011 (20,929) (21,399) 170,000 1.7398 (1,856) (1,694) 38,000 2.4538 (630) (706) 9,700 2.8384 November 2011 (18,051) (22,408) 165,000 1.7637 (3,123) (3,887) 43,000 2.4531 (884) (1,224) 9,000 2.8233 December 2011 (12,431) (13,014) 115,000 1.7974 (3,290) (4,469) 32,000 2.4172 (822) (1,176) 7,800 2.8239 January 2012 (14,679) (18,015) 145,000 1.7955 (2,851) (3,711) 32,000 2.4539 (726) (954) 7,000 2.8542 February 2012 (17,680) (20,448) 155,000 1.7969 (2,324) (3,471) 32,000 2.4750 (907) (1,067) 7,000 2.8499 March 2012 (13,966) (15,202) 93,000 1.7721 (2,350) (3,235) 30,000 2.4870 (929) (1,113) 6,200 2.8362 April 2012 (20,109) (19,863) 131,000 1.7930 (1,828) (2,735) 32,000 2.5233 (851) (995) 6,000 2.8638 May 2012 (17,971) (16,863) 118,000 1.8099 (3,342) (3,811) 28,000 2.4816 (959) (1,203) 6,000 2.8396 June 2012 (7,645) (7,098) 55,000 1.8330 (3,077) (3,169) 21,000 2.4761 (706) (762) 4,100 2.8664 July 2012 (12,805) (10,535) 73,000 1.8237 (2,928) (2,607) 16,000 2.4700 (459) (556) 3,500 2.9064 August 2012 - (2,517) (2,262) 17,000 2.5013 (408) (536) 3,500 2.9261 59 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 4.4.3. Exports pre-payments - PPEs As authorized by CVM Deliberation No. 604/09, the Company uses the exchange rates variation of export pre-payments (“PPEs”) finance facilities contracts as a hedge instrument with the objective to protect the exchange rate risk applied to highly probable future sales in foreign currency. The position of the PPEs designated as hedge accounting as of September 30, 2011, are as follows: BR GAAP and IFRS Consolidated Hedge Instrument Subject to hedge Type of risk hedged Maturity Notional (US$) MTM PPEs Foreign Market Sales US$ (E.R.) From 10.2011 to 01.2018 496,246 920,239 The unrealized gains and losses from PPEs designated as hedge accounting, recorded in the shareholders’ equity is represented by the amount of R$38,172 4.5. Gains and losses of hedging derivative financial instruments The amounts of realized and unrealized gains and losses of financial instruments in the nine month period ended September 30, 2011 affected the Company’s net income in the accounts of financial income or expenses as well as shareholders’ equity, as shown below: BR GAAP Parent company Shareholders' equity Statement of income 12.31.10 09.30.10 Derivatives intended for protection Exchange risks 46,024 (1,959) Interest rate risk (28,829) (6,637) 17,195 (8,596) Derivatives intended for financial results Interest rate risk - - - Exchange risks - - (986) Live cattle market risk - - (262) - - (1,248) 17,195 (9,844) 60 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Shareholders' equity Statement of income 12.31.10 09.30.10 Derivatives intended for protection Exchange risks 46,024 (1,959) Interest rate risk (28,829) (6,637) 17,195 (8,596) Derivatives intended for financial results Interest rate risk - - - Exchange risks - - 3,848 Live cattle market risk - - (262) - - 3,586 17,195 (5,010) 4.5.1. Breakdown by category of the balances of financial instruments – except derivatives: BR GAAP Parent company 09.30.11 Loans and receivables Available for sale Trading securities Financial liabilities Total Assets Amortized cost Trade accounts receivable - - - Credit notes - - - Fair value Marketable securities - - Liabilities Amortized cost Trade accounts payable - - - Loans and financing Local currency - - - Foreign currency - - - BR GAAP Parent company 12.31.10 Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 27 - 27 Trade accounts receivable 1,093,893 - 1,093,893 Credit notes 122,651 - 122,651 Fair value Marketable securities - 1,679 620,424 - - 622,103 Liabilities Amortized cost Trade accounts payable - (1,098,375) (1,098,375) Loans and financing Local currency - (1,364,658) (1,364,658) Foreign currency - (863,737) (863,737) 1,216,544 1,679 620,424 27 (3,326,770) (1,488,096) 61 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 09.30.11 Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable - Credit notes - Fair value Marketable securities - - - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - BR GAAP and IFRS Consolidated 12.31.10 Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 227,691 - 227,691 Trade accounts receivable 2,571,979 - 2,571,979 Credit notes 134,803 - 134,803 Fair value Marketable securities - 390,256 623,512 - - 1,013,768 Liabilities Amortized cost Trade accounts payable - (2,059,196) (2,059,196) Loans and financing Local currency - (3,216,073) (3,216,073) Foreign currency - (3,986,866) (3,986,866) 2,706,782 390,256 623,512 227,691 (9,262,135) (5,313,894) 4.6. Determination of the fair value of financial instruments The Company discloses its financial assets and liabilities at fair value, based on the pertinent accounting pronouncements that define fair value, which refers to concepts of valuation and practices, and requires certain disclosures on the fair value. Regarding to fair value disclosures, the Company applies the hierarchy requirements of CVM Deliberation No. 604/09, which were fully disclosed in the annual financial statements for the year ended December 31, 2010 (note 5.6), which have not been changed in the nine month period ended September 30, 2011. 62 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 4.6.1. Comparison between book value and fair value of financial instruments The comparison between book value and fair value of financial instruments is presented below: BR GAAP Parent company 12.31.10 Book value Fair value Book value Fair value Cash and cash equivalents 211,159 211,159 Marketable securities: Available for sale 1,679 1,679 Trading securities 620,424 620,424 Held to maturity - - 27 27 Trade accounts receivable, net 1,093,893 1,093,893 Notes receivable 122,651 122,651 Short and long term debt (2,228,395) (2,228,395) Trade accounts payable (1,098,375) (1,098,375) Other financial assets 87,447 87,447 Other financial liabilities (80,488) (80,488) (1,269,978) (1,269,978) BR GAAP Consolidated 12.31.10 Book value Fair value Book value Fair value Cash and cash equivalents 2,310,643 2,310,643 Marketable securities: Available for sale 390,256 390,256 Trading securities 623,512 623,512 Held to maturity 227,691 236,067 Trade accounts receivable, net 2,571,979 2,571,979 Notes receivable 134,803 134,803 Short and long term debt (7,202,939) (7,327,400) Trade accounts payable (2,059,196) (2,059,196) Other financial assets 98,596 98,596 Other financial liabilities (82,164) (82,164) (2,986,819) (3,102,904) 63 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 4.6.2. Fair value valuation hierarchy The table below presents the financial assets and liabilities of the parent company and of the consolidated balance sheet, and the general classification of these instruments according with to valuation hierarchy. BR GAAP Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale: Shares - - Held for trading: Bank deposit certificates - - Financial treasury bills - - Other financial assets: Derivatives designed as hedge - - Derivatives not designated as hedge - - - Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - - Derivatives not designated as hedge - BR GAAP Parent company 12.31.10 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale: Shares 1,679 - - 1,679 Held for trading: Bank deposit certificates - 557,455 - 557,455 Financial treasury bills 62,969 - - 62,969 Other financial assets: Derivatives designed as hedge - 87,445 - 87,445 Derivatives not designated as hedge - 2 - 2 64,648 644,902 - 709,550 Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - (78,254) - (78,254) Derivatives not designated as hedge - (2,234) - (2,234) - (80,488) - (80,488) 64 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Level 1 Level 2 Level 3 Total Assets Financial Assets Available for sale: Credit linked notes - - Brazilian foreign debt securities - - Shares - - Held for trading: Bank deposit dertificates - - Financial treasury bills - - Other financial assets Derivatives designated as hedge - - Derivatives not designated as hedge - - - Liabilities Financial liabilities Other financial liabilities: Derivatives designated as hedge - - Derivatives not designated as hedge - BR GAAP and IFRS Consolidated 12.31.10 Level 1 Level 2 Level 3 Total Assets Financial Assets Available for sale: Purchase and sale commitments - 129,158 - 129,158 Bank deposit certificates - 74,792 - 74,792 Brazilian foreign debt securities 61,287 - - 61,287 Financial treasury bills 52,938 - - 52,938 Exclusive investment funds - 45,723 - 45,723 Investment funds 24,679 - - 24,679 Shares 1,679 - - 1,679 Held for trading Bank deposit certificates - 560,543 - 560,543 Financial treasury bills 62,969 - - 62,969 Other financial assets Derivatives designated as hedge - 87,445 - 87,445 Derivatives not designated as hedge - 11,151 - 11,151 203,552 908,812 - 1,112,364 Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge - (78,254) - (78,254) Derivatives not designated as hedge - (3,910) - (3,910) - (82,164) - (82,164) 65 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 4.7. Credit management The Company is potentially subject to the credit risk related to trade accounts receivable, financial investments and derivative contracts. The Company limits its risk associated with these financial instruments, allocating them to financial institutions selected by the criteria of rating and percentage of maximum concentration by counterparties. The credit risk concentration of accounts receivable is minimized due to the diversification of the customer portfolio and concession of credit to customers with sound financial and operational conditions. The Company does not normally require collateral for credit sales, yet it has a contracted credit insurance policy for specific markets. On September 30, 2011, the Company maintained financial investments above R$10,000 at the following financial institutions: Santander, Itaú Unibanco, Banco do Brasil, Bradesco, Votorantim, Deutsche Bank, Safra, Credit Suisse, BTG Pactual, HSBC, Morgan Stanley, BNB, Caixa Econômica Federal, Erste Bank, Banco do Nordeste and Citibank. The Company also held derivative contracts with the following financial institutions: Santander, Citibank, HSBC, Credit Suisse, Banco do Brasil, Itaú BBA, Rabobank, Merrill Lynch, Deutsche Bank, Votorantim, Bradesco, JP Morgan, Banco Espírito Santo, Pactual and Morgan Stanley. 4.8. Liquidity risk management Liquidity risk management aims to reduce the impacts caused by events which may affect the Company’s cash flow performance. The table below summarizes the commitments and contractual obligations that may impact Company’s liquidity as of September 30, 2011: BR GAAP Parent company Book value Cash flow contracted Up to 3 months After 5 years Non derivatives financial liabilities Loans and financing 2,736,783 2,940,368 366,425 1,422,112 409,980 421,823 48,646 271,382 Trade accounts payable 1,066,734 1,066,734 1,066,734 - Capital lease 31,139 34,987 4,858 17,216 10,437 1,234 1,242 - Operational lease - 232,440 24,182 75,514 52,165 36,590 43,989 - Derivatives financial liabilities Designated as hedge accounting Interest rate derivatives 80,342 140,659 5,769 17,996 88,170 2,062 7,115 19,547 Currency derivatives 213,075 305,204 104,417 200,787 - Not designated as hedge accounting Interest rate derivatives 40,468 579 195 384 - Commodities derivatives 497 496 496 - 66 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP e IFRS Consolidated Book value Cash flow contracted Up to 3 months After 5 years Non derivatives financial liabilities Loans and financing 6,244,472 6,664,157 688,299 3,125,196 847,851 631,376 175,646 1,195,789 Bonds BRF 1,389,190 2,247,881 - 100,833 100,833 100,833 100,833 1,844,549 Bonds Sadia 474,755 654,837 15,936 31,873 31,873 31,873 31,873 511,409 Trade accounts payable 2,246,660 2,246,660 - Capital lease 41,391 46,528 6,363 23,238 14,451 1,234 1,242 - Operational lease - 524,579 86,581 301,157 56,247 36,605 43,989 - Derivatives financial liabilities Designated as hedge accounting Interest rate derivatives 119,080 200,444 5,769 26,506 96,640 10,438 15,585 45,506 Currency derivatives (NDF) 213,074 305,204 104,417 200,787 - Not designated as hedge accounting Interest rate derivatives 40,468 579 195 384 - Commodities derivatives 497 496 496 - 4.9. Commodity price risk management In the normal course of its operations, the Company purchases commodities, mainly corn, soymeal and live hog, which are some of the individual components of production cost. Aiming to protect Company against the exposure of live cattle price variation, Management hired derivatives protection instruments which comprise the following categories: (i) cattle forward purchase, (ii) containment of own cattle, (iii) containment contract of cattle with partnership, and (iv) spot purchase of cattle with the objective to guarantee the slaughtering scale of cattle in the fallow. The contracts are accounted for at fair value in the statement of income as financial income or expense, whenever is their maturity date. On September 30, 2011 the Company held a short position in BM&F of 825 (137 on December 31, 2010) future contracts with maturity date between October and November 2011. In the counter market the Company held 100 short positions with maturity date November 2011. Additionally, the Company also held 2,860 short positions of option contracts (700 short position of option contracts on December 31, 2010) (note 4.3.2). 4.10. Sensitivity analysis chart The Company has loans, payables and receivables in foreign currency, and in order to mitigate the risks incurred through foreign exchange exposure it contracts derivative financial instruments. The Company understands that the present interest rate fluctuations do not significantly affect its financial result since it opted to change to fixed rate a considerable part of its floating interest rates debts by using derivative transactions (interest rates swaps). Company designates such derivatives as hedge accounting and therefore adopts special accounting treatment proving the prospective and retrospective effectiveness of the hedge transaction. 67 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Five scenarios are considered for the next twelve-month period in the table below, considering the percentage variations of the quotes of parity between the Brazilian Reais and U.S. Dollar, Brazilian Reais and Euro and Brazilian Reais and Pounds, whereas the most likely scenario is that adopted by the Company. The total of sales export analyzed corresponds to the total of derivative financial instruments and the amortization flow of PPEs for the following next 12 months designated as hedge accounting. 68 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Parity - Brazilian Reais x U.S. Dolar Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% apreciation) (25% devaluation) (50% devaluation) NDF (hedge accounting) Devaluation of R$ (82,828) 143,409 482,764 (648,420) (1,214,012) Pre payment export Devaluation of R$ (38,171) 53,852 191,888 (268,231) (498,291) Exports Appreciation of R$ 91,204 (188,777) (608,747) 791,155 1,491,106 Net effect Statement of income - Shareholders' equity Parity - Brazilian Reais x Euro Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% apreciation) (25% devaluation) (50% devaluation) NDF (hedge accounting) Devaluation of R$ (7,827) 72,224 192,300 (207,955) (408,082) Exports Appreciation of R$ 7,827 (72,224) (192,300) 207,955 408,082 Net effect - Statement of income - Shareholders' equity - Parity - Brazilian Reais x Pound Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% apreciation) (25% devaluation) (50% devaluation) NDF (hedge accounting) Devaluation of R$ (3,349) 16,873 47,205 (53,903) (104,458) Exports Appreciation of R$ 3,349 (16,873) (47,205) 53,903 104,458 Net effect - Statement of income - Shareholders' equity - 69 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 5. SEGMENT INFORMATION The operating segments are reported consistently with the management reports provided to the chief operating decision makers (Board of Directors and Officers) for purposes of appraising the performance of each segment and allocating resources. The reportable segments identified primarily observe the division by geographical region of sales of the Company, as: domestic and foreign market. In turn, these segments are subdivided according to the nature of the products whose characteristics are described below: Fresh (in natura): involves the production and trade of whole birds and poultry cuts as well as pork and beef cuts. Prepared and processed: involves the production and trade of processed poultry, pork and beef derivative foods, margarines and soy vegetarian products. Dairy: involves the production and trade of pasteurized and UHT milk as well as milk derivatives, including flavored milk, yogurts, fruit juices, soy-based beverages, cheeses and desserts. Others: involves the production and trade of animal feed, soymeal and refined soy flour. The net sales for each one of the reportable operating segments are presented below: BR GAAP and IFRS Consolidated 09.30.10 Net sales - domestic market: In natura products 1,297,540 Processed products 4,559,279 Dairy products 1,718,711 Other 1,930,693 9,506,223 Net sales - foreign market: In natura products 5,477,515 Processed products 1,234,339 Dairy products 13,353 Other 49,593 6,774,800 16,281,023 70 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) The operating results before financial income (expenses) and others for each one of the reportable operating segments are presented below: BR GAAP and IFRS Consolidated 09.30.10 Operating income: Domestic market 718,669 Foreign market 206,024 924,693 No customer was individually responsible for more than 5% of the total revenue earned in the nine month period ended September 30, 2011. Export net revenue by region is presented below: BR GAAP and IFRS Consolidated 09.30.10 Export net income per region: Europe 1,294,162 Far East 1,411,231 Middle East 2,124,706 Eurasia (including Russia) 811,005 America / Africa / Other 1,133,696 6,774,800 The goodwill originated from the expectation of future profitability, as well as the intangible assets with indefinite useful life (trademarks and patents), were allocated to the reportable operating segments, taking into account the nature of the products manufactured in each segment (cash-generating unit), and the allocation is presented below: BR GAAP and IFRS Consolidated Domestic market Foreign market Total 12.31.10 12.31.10 12.31.10 Goodwill due to expectation of future profitability 1,896,442 936,532 2,832,974 Trademarks 1,065,478 190,522 1,256,000 Patents 4,957 375 5,332 2,966,877 1,127,429 4,094,306 Information referring to the total assets by reportable segments is not being presented, as it does not compose the set of information made available to the Company’s Management, which make investment decisions on a consolidated basis. 71 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 6. CASH AND CASH EQUIVALENTS BR GAAP BR GAAP and IFRS Average Parent company Consolidated rate p.a. 12.31.10 12.31.10 Cash and bank accounts: U.S. Dollar - - 583 70,334 Brazilian Reais - 34,562 81,428 Euro - - 844 Others - - - 4,701 35,145 157,307 Highly liquid investments: In Brazilian Reais: Investment funds 11.82% 9,906 9,906 9,906 9,906 In U.S. Dollar: Interest bearing account 0.06% - 11,012 345,700 Fixed term deposit 1.38% - 152,492 1,651,745 Investment Fund (i) 0.25% - - - Overnight 0.08% 2,604 64,358 In Euro: Interest bearing account 0.25% - 74,272 Fixed term deposit 1.70% - - - Overnight 0.12% - - 3,054 Other Currencies: Interest bearing account 0.08% - - 4,301 166,108 2,143,430 211,159 2,310,643 Financial investments classified as cash and cash equivalents are considered financial assets with the possibility of immediate redemption and are subject to an insignificant risk of change of value. 72 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 7. MARKETABLE SECURITIES Average BR GAAP BR GAAP and IFRS interest Parent company Consolidated WATM (*) Currency rate p.a. 12.31.10 12.31.10 Available for sale: Purchase and sale commitments - R$ - 129,158 Credit linked notes 7.48 US$ 4.81% - - - Bank deposit certificates - R$ - 74,792 Brazilian foreign debt securities 2.71 US$ 9.29% - - 61,287 Brazilian financial treasury bills - R$ - 52,938 Exclusive investment funds - US$ - 45,723 Investment funds - R$ - 24,679 Shares - R$ - 1,679 1,679 1,679 390,256 Held for trading: Bank deposit certificates 1.35 R$ 12.08% 557,455 560,543 Financial treasury bills 3.18 R$ 11.9% 62,969 62,969 620,424 623,512 Held to maturity: Credit linked notes 2.28 US$ 4.80% - - 166,687 National treasury certificates 8.54 R$ 12.00% - - 60,977 Capitalization security - R$ - - 27 - 27 - 27 227,691 622,130 1,241,459 Current 622,130 1,032,375 Non-current - - 209,084 (*) Weighted average maturity in years. There were no changes in the nature and characteristics of the marketable securities categories presented above, as disclosed in the annual financial statements for the year ended December 31, 2010 (note 9). The national treasury certificates in the held to maturity subgroup are pledged as a guarantee of the loan obtained by means of the Special Program for Asset Recovery (“PESA”), see note 19. Additionaly, on September 30, 2011, of the total of marketable securities, R$107,794 were pledged as collateral for futures contract operations in U.S. dollars and live cattle, traded on the Futures and Commodities Exchange (“BMF”). On December 31, 2010 the guarantees corresponded to R$27,500. On September 30, 2011 , the maturities of the non-current marketable securities the consolidated balance sheet is as follow: BR GAAP and IFRS Maturities Consolidated 2013 103,022 2015 onwards 66,933 73 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company conducted an analysis of sensitivity to foreign exchange rate (note 4.10). 8. TRADE ACCOUNTS RECEIVABLE AND OTHER BR GAAP BR GAAP and IFRS Parent Company Consolidated 12.31.10 12.31.10 Current Local third parties 825,824 1,636,694 Local related parties 21,108 - Foreign third parties 65,426 948,389 Foreign related parties 186,752 - - ( - ) Estimated losses with doubtful accounts (12,167) (20,054) 1,086,943 2,565,029 Credit notes 29,515 41,667 1,116,458 2,606,696 Non-current Local third parties 33,825 47,955 Foreign third parties 443 2,652 ( - ) Adjustment to present value (872) (872) ( - ) Estimated losses with doubtful accounts (26,446) (42,785) 6,950 6,950 Credit notes 93,136 93,136 100,086 100,086 The rollforward of estimated losses from doubtful accounts is presented below: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.10 12.31.10 Beginning balance 42,431 68,679 Exchange rate variation 50 203 179 Additions 21,583 41,317 Increase (business combination) - 3,183 - - Reversals (8,202) (20,211) Write-offs (20,585) (27,125) Ending balance 38,613 62,839 (1) Merger of Avipal Nordeste S.A. on 03.31.10 The expense of the estimated losses on doubtful accounts was recorded under selling expenses in the statement of income. When efforts to recover accounts receivable prove fruitless, the amounts credited to estimated losses on doubtful accounts are generally reversed against the permanent write-off of the invoice. 74 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Breakdown by maturity of overdue amounts and not included in estimated losses on doubtful accounts. BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.10 60 to 90 days - 9,252 91 to 120 days 1,414 121 to 180 days 2,765 181 to 360 days 343 Above 360 days 2,815 16,589 The receivables excluded from allowance for estimated losses on doubtful accounts are secured by letters of credit issued by financial institutions and by credit insurance contracted with insurance companies. On December 31, 2010, parent company did not have overdue receivables excluded from the balance of estimated losses on doubtful accounts. The breakdown of accounts receivable by maturity is as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.10 12.31.10 Amounts falling due 1,090,982 2,377,713 Overdue: From 01 to 60 days 6,320 182,012 From 61 to 120 days 3,251 17,851 From 121 to 180 days 1,583 6,872 From 181 to 360 days 3,380 6,860 Above 360 days 27,862 44,382 ( - ) Adjustment to present value (872) (872) ( - ) Estimated losses with doubtful accounts (38,613) (62,839) 1,093,893 2,571,979 75 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 9. INVENTORIES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.10 12.31.10 Finished goods 493,103 1,159,129 Goods for resale 6,140 20,518 Work in process 54,090 123,279 Raw materials 117,878 466,346 Packaging materials 39,204 85,485 Secondary materials 58,168 58,752 Warehouse 67,714 118,535 Goods in transit 279 60,919 Imports in transit 18,796 22,081 Advances to suppliers 40,505 50,935 ( - ) Provision for adjustment to market value (9,140) (14,549) ( - ) Provision for deterioration (4,694) (10,591) ( - ) Provision for obsolescence (2,202) (5,030) 879,841 2,135,809 The amount of the write-offs of inventories recognized in the cost of on for the nine month period ended on September 30, 2011 totaled R$7,401,192 at the parent company and R$13,894,972 in the consolidated quarterly information (on September 30, 2010 R$6,489,738 at the parent company and R$12,390,829 in the consolidated quarterly financial information), such amounts include the additions and reversals of inventory provisions presented in the table below: BR GAAP Parent company Additions Reversals Write-offs Provision for inventory losses (9,140) (30,502) 28,970 - Provision for deterioration (4,694) (3,708) - 5,684 Provision for obsolescence (2,202) (291) 679 - (16,036) (34,501) 29,649 5,684 BR GAAP and IFRS Consolidated Exchange Additions Reversals Write-offs rate variation Provision for inventory losses (14,549) (36,776) 35,067 - 284 Provision for deterioration (10,591) (3,898) 2,858 5,863 2 Provision for obsolescence (5,030) (1,404) 679 - - (30,170) (42,078) 38,604 5,863 286 The additions presented in the provision for inventory losses are basically related to the decrease in the sales price of chicken griller occurred from July to August. From September there was a recovery in the sales price hence the provision was reversed. 76 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Additionally, during on the nine month period ended September 30, 2011 there were write-offs of inventories in the amount of R$19,622 at the parent company and R$38,209 in the consolidated (on September 30, 2010, R$11,190 at the parent company and R$11,495 in the consolidated), referring to items suffering deterioration, which have not been recorded in the provision for deterioration. Management expects inventories to be recovered in a period of less than 12 months. On September 30, 2011, the amount corresponding to R$49,671 (R$30,498 as of December 31, 2010) of the balance of inventories of the parent company and consolidated was pledged as collateral for rural credit operations. 10. BIOLOGICAL ASSETS The group of biological assets of the Company comprises living animals which are separated by the categories: poultry, pork and bovine. These animals were separated into consumable and for production. The evaluation criteria and the accounting practices adopted by the Company related to biological assets have not changed in the period of nine months ended on September 30, 2011, when compared to the ones adopted in the preparation of the annual financial statements for the year ended on December 31, 2010 (note12). In Management’s opinion, the fair value of the biological assets is substantially represented by the cost of formation especially due to the short life cycle of the animals and due to the fact that a significant portion of the profitability of our products derives from the manufacturing process, not from the obtainment of unprocessed meat (raw materials / slaughter). This opinion is supported by an annual appraisal report of fair value prepared by an independent expert, which assessed an immaterial difference between the two methodologies. Therefore, the Management maintained the registration of the biological assets at formation cost. During the nine month period ended September 30 2011, Management has not identified any events that could have changed business conditions or severely affected the assumptions adopted, therefore, the appraisal report issued for December 31, 2010 was not updated. The quantities and the accounting balances per category of biological asset are presented below: 77 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP Parent company 12.31.10 Quantity Value Quantity Value Consumable biological assets: Immature poultry 97,615 185,068 Immature pork 1,889 223,994 Immature bovine 24 25,150 Total current 99,528 434,212 Production biological assets: Immature poultry 3,750 40,186 Mature poultry 5,245 56,802 Immature pork 5 - - Mature pork 156 62,034 Total non-current 9,151 159,022 108,679 593,234 BR GAAP and IFRS Consolidated 12.31.10 Quantity Value Quantity Value Consumable biological assets: Immature poultry 187,101 394,689 Mature poultry - - 483 1,611 Immature pork 4,155 479,187 Mature pork - - - 44 Immature bovine 24 25,150 Total current 191,763 900,681 Production biological assets: Immature poultry 7,372 88,193 Mature poultry 11,559 140,482 Immature pork 169 22,601 Mature pork 386 126,408 Total non-current 19,486 377,684 211,249 1,278,365 The rollforward of biological assets for the period is presented below: BR GAAP Parent company Current Non-current Poultry Pork Bovine Total Poultry Pork Total Balance as of 12.31.10 185,068 223,994 25,150 434,212 96,988 62,034 159,022 Increase due to acquisition 43,022 323,561 150,117 516,700 12,811 33,035 45,846 Increase due to reproduction 384,804 17,743 56,820 459,367 104,005 1,024 105,029 Consuption of ration, medication and remuneration of partnership 1,435,208 427,737 9,160 1,872,105 - - - Accumulated depreciation - (109,953) (29,733) (139,686) Reduction due to slaughtering (1,858,704) (742,448) (83,598) (2,684,750) - - - Balance as of 09.30.11 78 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Current Non-current Poultry Pork Bovine Total Poultry Pork Total Balance as of 12.31.10 396,300 479,231 25,150 900,681 228,675 149,009 377,684 Increase due to acquisition 43,022 323,561 150,117 516,700 22,283 44,031 66,314 Increase due to reproduction 934,187 325,844 56,820 1,316,851 135,733 7,154 142,887 Consuption of ration, medication and remuneration of partnership 3,210,071 1,083,481 9,160 4,302,712 115,809 56,361 172,170 Accumulated depreciation - (239,858) (54,521) (294,379) Transfer between current and non- current - (47,476) (44,559) (92,035) Reduction due to slaughtering (4,160,321) (1,668,102) (83,598) (5,912,021) - - - Balance as of 09.30.11 The costs of the breeding animals are depreciated using the straight-line method for a period from 15 to 30 months. 11. ASSETS HELD FOR SALE The balances rollforward of assets held for sale are presented below: BR GAAP Parent company Transfers from property, plant and equipment Write-offs Lands 1,537 1,201 - 2,738 Buildings and improvements 1,489 1,442 - 2,931 Machinery and equipment 200 112 (18) 294 Facilities - 6 - 6 Others - 16 - 16 BR GAAP and IFRS Consolidated Transfers from property, plant and equipment Write-offs Lands 42,900 1,201 (35,371) 8,730 Buildings and improvements 14,700 1,442 (7,979) 8,163 Machinery and equipment 1,853 112 (324) 1,641 Facilities 2,167 6 (2,167) 6 Others 625 16 (169) 472 On June 06, 2011, the Company completed the disposal of land and corresponding buildings, located in São Paulo, in the state of São Paulo, with a book value of R$45,414, approved on November 8, 2010 by the Extraordinary General 79 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Shareholders’ Meeting of its wholly-owned subsidiary VIP S.A. Empreendimentos e Participações Societárias. The selling price was R$120,000, from which R$12,000 has already been received. The remaining amount of R$108,000 will be received from March 2012 in 35 consecutive monthly installments, in the amount of R$3,086 updated by the Consumer National Price Index (“INPC”). The disposal of this asset resulted in net gain of R$49,406 recognized as other operating results. RECOVERABLE TAXES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.10 12.31.10 State ICMS (VAT) 254,632 646,978 Withholding income tax and social contribution 235,613 257,096 PIS and COFINS (Federal Taxes to Fund Social Programs) 463,598 577,853 Import duty 218 9,108 IPI (Federal VAT) 2,913 58,701 Other 831 6,673 ( - ) Allowance for losses (22,014) (93,110) 935,791 1,463,299 Current 471,367 695,892 Non-current 464,424 767,407 The allowance for losses rollforward is presented below: BR GAAP Parent company Reversals Allowance for losses - State ICMS (VAT) (22,014) 784 BR GAAP and IFRS Consolidated Additions Reversals Allowance for losses - State ICMS (VAT) (78,371) (15,991) 784 Allowance for losses - PIS and COFINS (2,567) (10,298) - Allowance for losses - IPI (Federal VAT) (12,172) - - The Law no. 12,350/10 introduced in its articles 54 to 57 significant changes in the taxation of PIS and COFINS in the productive chain of poultry and pork products. This law was regulated by Normative Instruction no. 1,157/11, which despite published on May 17, 2011 determined the retroactive application of its provisions as from January 1, 2011. 80 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Due to the calculation complexity and to the volume of transactions (all the acquisitions and sales of raw materials and final products related to poultry and pork production) until the closing of quarterly information it was possible to conclude the calculation of the adjustments for the period from January to August of the Parent Company in the amount of R$25,807. In the subsidiary Sadia, the adjustment was calculated for the period from January to March in the amount of R$12,589, both adjustments were recorded within cost of goods sold. Management does not expect any relevant adjustment by the conclusion of such calculation, and the additional amount will be booked in the next quarter. There were no changes in the legislation that would affect the nature of the credits presented above. A detailed description of each recoverable tax was disclosed in the annual financial statements for the year ended December 31, 2010 (note 14). 81 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) INCOME TAX AND SOCIAL CONTRIBUTION Deferred income tax and social contribution composition BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.10 12.31.10 Assets: Tax losses carryforwards (corporate income tax) 166,924 564,705 Negative calculation basis (social contribution on net profits) 68,154 216,677 Temporary differences: Provisions for tax, civil and labor risk 70,084 151,554 Provision for estimated losses with doubtful accounts 6,416 8,669 Provision for attorney's fees 4,804 4,804 Provision for property, plant and equipment losses 369 3,588 Provision for tax credits realization 7,485 31,658 Provision for other obligations - 19,465 57,199 Employees' profit sharing 26,163 35,847 Provision for inventories 5,452 5,713 Employees' benefits plan 37,537 93,329 Amortization on fair value of business combination 6,285 10,908 Business combination - Sadia - - 1,129,947 Provision for contractual indemnity - - 3,400 Unrealized losses on derivatives 2,925 2,925 Unrealized losses on inventories - - 1,480 Adjustments relating to the transition tax regime 124,370 139,557 Provision for losses 5,857 11,562 Other temporary differences 4,547 14,090 556,837 2,487,612 Liabilities: Temporary differences: Revaluation reserve 645 645 Depreciation on rural activities 463 76,567 Results from foreign subsidiaries - - - Adjustments relating to the transition tax regime 273,951 400,951 Business combination - Sadia - - 1,124,475 Unrealized gains on derivatives - 28,045 - 28,045 Other temporary differences 1 4,994 303,105 1,635,677 13.2. Estimated time of realization Management considers that deferred tax assets related to temporary differences will be realized as the lawsuits are resolved. The deferred tax assets resulting from temporary differences of employee benefits will be realized at the payment of the projected obligations. Management estimates that the deferred tax assets originated from tax losses carry forwards and negative basis of social contribution are expected to be realized as set forth below: 82 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP BR GAAP and IFRS Parent company Consolidated Year Value Value 2011 72,800 136,365 2012 20,107 87,870 2013 26,869 99,747 2014 30,761 108,451 2015 onwards 256,403 587,856 When assessing the likelihood of the realization of deferred tax assets, Management considers whether it is more likely than not that some or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets depends on the generation of future taxable income during the periods in which those temporary differences are deductible. Management considers the scheduled reversal of deferred tax liabilities, projected taxable income and tax-planning strategies when performing this assessment. Based on the level of historical taxable income and projections for future taxable income, management believes that it is more likely than not that the Company will realize the benefits of these deductible differences. The amount of the deferred tax asset is considered realizable, however, could be reduced in the short term if estimates of future taxable income during the carryforward period are reduced. In addition, after CADE's decision in relation to the merge between Perdigão and Sadia (see note 1.2), the Company has initiated a study of corporate restructuring alternatives that may impact the deferred tax realization. 83 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 13.3. Income and social contribution taxes reconciliation BR GAAP BR GAAP and IFRS Parent company Consolidated 09.30.10 09.30.10 Income (loss) before taxes and participations 401,807 594,067 Nominal tax rate 34.00% 34.00% 34.00% 34.00% (136,614) (201,983) Tax expense at nominal rate Adjustments of taxes and contributions on: Equity pick-up 176,211 (224) Exchange rate variation on foreign investments (24,486) (20,240) Difference of tax rates on earnings from foreign subsidiaries - - 8,324 Interest on shareholders' equity 18,088 18,088 Results from foreign subsidiaries - - 43,462 Profit sharing (968) (3,520) Donations (1,598) (1,598) Penalties (411) (414) Write-off of deffered income tax and social contribution - - - (3,790) Other adjustments 11,919 13,117 42,141 (148,778) Current income tax - 2,728 (87,306) Deferred income tax 39,413 (61,472) The taxable income, current and deferred income tax from foreign subsidiaries is presented below: BR GAAP and IFRS Consolidated 09.30.10 Taxable income from foreign subsidiaries 57,220 Current income taxes benefit (expense) from foreign subsidiaries (8,352) Deferred income taxes benefit (expense) from foreign subsidiaries (1,342) The Company´s Management determined that the total profit accounted for by holdings of their wholly-owned subsidiary will not be redistributed. Such resources will be used for investments in the subsidiaries, and thus no deferred income taxes were recognized. The total of undistributed earnings corresponds to R$2,112,845 as of September 30, 2011 (R$1,144,538 as of December 31, 2010). The Brazilian income taxes are subject to review for a 5-year period, during which the tax authorities might audit and assess the company for additional taxes and penalties, in case inconsistencies are found. Subsidiaries located abroad are taxed in their respective jurisdictions, according to local regulations. 84 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) 14. JUDICIAL DEPOSITS The rollforward of the judicial deposits is presented below: BR GAAP Parent company Additions Reversals Write-offs Tax 24,016 8,979 - (3,723) 29,272 Labor 56,374 24,709 (13,265) (4,757) 63,061 Civil, commercial and other 12,635 884 - - 13,519 BR GAAP and IFRS Consolidated Exchange rate Additions Reversals Write-offs variation Tax 79,248 15,943 - (4,035) - Labor 101,758 40,278 (13,290) (26,531) - Civil, commercial and other 53,079 4,318 (55) (39,162) 100 INVESTMENTS Investments breakdown BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.10 12.31.10 Investment in subsidiaries 4,984,710 16,467 Fair value of assets and liabilities acquisitions, net 2,394,844 - - Goodwill based on expectation of future profitability 1,293,818 - - Advance for future capital increase 100 - - Other investiments 834 1,027 8,674,306 17,494 85 ITR – Quarterly Information – September 30, 2011 – BRF – BRASIL FOODS S.A. Explanatory Notes (in thousands of Brazilian Reais) Rollforward of direct investments – Parent Company Sadia S.A. VIP S.A. Empr. e Particip. Imob Avipal Centro Oeste S.A. PSA Labor. Veter.
